Exhibit 10.41

AMERICAN EXPRESS

ESTABLISHMENT SALES AND SERVICING PROGRAM AGREEMENT

 

     Service Agent Information      

Service Agent Primary

Contact

Entity Name:    Heartland Payment Systems, Inc.   Name:   Conan A. Lane Place of
Organization:    Delaware   Title:  

Executive Director Operational

Productivity

Street Address:    90 Nassau Street   Street Address:   90 Nassau Street City,
State, Zip
Code:    Princeton, New Jersey 08542   City, State, Zip
Code:   Princeton, New Jersey 08542 Form of
Organization:   

x    Corporation

¨    LLC

¨    Partnership

¨    Other                    

  Tel:   (609) 683-3831 x2221                      Number of
Target
Merchants in
Service Agent
Merchant Base
as of Effective
Date:    57,000   Fax:   (609) 683-3815 Registered
Processor:    Heartland Payment Systems, Inc.   E-mail:   Conan.Lane@e-hps.com
Registered
Risk Manager:    Heartland Payment Systems, Inc.   Additional
Notice Contact
Information (if
applicable):  

Charles Kallenbach, Esq.

General Counsel and Chief

Legal Officer

90 Nassau Street,

Princeton, New Jersey

This Establishment Sales and Servicing Program Agreement, effective as of
December 20, 2007 (the Effective Date), is between AMERICAN EXPRESS TRAVEL
RELATED SERVICES COMPANY, INC., a New York corporation (American Express), and
HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation (Service Agent).

1. OVERVIEW OF PROGRAM

1.1 Background and Objectives

American Express has designed a program to increase acceptance of Cards among
small merchants by offering an integrated service and competitive pricing
through third party service agents, which program is known as the Establishment
Sales and Servicing Program (the Program). Service Agent has agreed to
participate in the Program on the terms and conditions provided in this
Agreement.

1.2 Overview of Service Agent Responsibilities

Service Agent shall act as American Express’s agent in: (a) providing
solicitation services by recruiting Target Merchants and causing Target
Merchants that elect to participate in the Program to execute Card Acceptance
Agreements directly with American Express; and

 

 

Execution Copy    Confidential

-1-



--------------------------------------------------------------------------------

(b) providing the transactional support services described in Section 4.1 of
this Agreement and in the Operating Regulations on behalf of American Express.
Service Agent represents and warrants that, as of the Effective Date, the
Service Agent Merchant Base consists of the number of Target Merchants indicated
in the chart above.

1.3 Overview of American Express Responsibilities

American Express shall: (a) establish the Discount and any other fees and
assessments payable by Program Merchants; (b) enter into Card Acceptance
Agreements directly with Target Merchants that elect to participate in the
Program; and (c) provide settlement, clearing, and related functions required to
support Service Agent’s performance of the Services.

2. DEFINITIONS

Capitalized terms that are used but not defined in this Agreement shall have the
meanings provided in Schedule 1 or in the Operating Regulations.

3. LIMITED GRANT OF AUTHORITY; NON-EXCLUSIVITY

3.1 Limited Grant of Authority

American Express authorizes Service Agent to act as American Express’s agent
during the Term, solely in accordance with the terms and conditions of this
Agreement, for the sole purpose of providing the solicitation and transaction
Services referenced in Section 1.2. Service Agent acknowledges that such
authorization is non- transferable, except as specifically permitted by this
Agreement.

3.2 Non-Exclusive Relationship

Service Agent acknowledges that its participation in the Program is
non-exclusive and that American Express intends to conduct the same or similar
Programs with other service agents.

4. PROVISION OF SERVICES

4.1 Scope of Services

Service Agent shall provide the sales, processing, risk management, merchant
servicing, and other services and functions described in the Operating
Regulations and elsewhere in this Agreement (Services). American Express shall
provide the settlement, clearing, and related functions described in the
Operating Regulations and elsewhere in this Agreement as necessary to support
Service Agent’s performance of the Services. Service Agent shall provide:
(a) the solicitation services described in Section 1.2(a) that require
face-to-face interaction with Target Merchants at the locations of the Target
Merchants; and (b) all other Services described in this Agreement or in the
Operating Regulations from a location of its choosing (subject to the
limitations provided in Section 10); provided, however, that the product and the
benefit of all Services shall be deemed to be tendered to American Express at
its location in New York.

4.2 Program Launch Conditions

Service Agent shall satisfy the Program Launch Conditions provided in the
Operating Regulations prior to performing any Services.

4.3 Financial Terms

All fees and other amounts payable to Service Agent for performance of the
Services are provided in Schedule 4.

4.4 Responsibility for Resources

Except as provided in Section 8.6(b) and (c) of this Agreement and Section 6 of
Schedule 4, American Express and Service Agent shall each provide all resources
necessary to fulfill their respective obligations under this Agreement,
including personnel, financial, and technology resources, and shall assume all
costs associated with such resources.

 

 

Execution Copy    Confidential

-2-



--------------------------------------------------------------------------------

5. DEFINITION OF AGREEMENT; OPERATING REGULATIONS

5.1 Operating Regulations

This Agreement consists of these terms and conditions, the Schedules attached to
these terms and conditions, and the Operating Regulations made available to
Service Agent by American Express, as they may be amended or updated from time
to time in accordance with Sections 5.2 and 20.19.

5.2 Applicability of Operating Regulations

(a) American Express may change the Operating Regulations in accordance with the
change process provided in this Agreement and the Operating Regulations. Changes
that American Express makes to the Operating Regulations shall be of general
applicability (e.g., a change applicable to Program Merchants in a particular
industry and not solely to Service Agent). Service Agent shall implement such
changes as soon as is reasonably possible, and in all cases within the time
period specified in the change notice. If implementing such change within the
required timeframe would cause significant hardship to Service Agent, Service
Agent shall notify American Express within 30 days of receipt of the change
notice of the nature of the hardship, and propose in writing a plan and
alternate timeline for implementing the change within 90 days of receipt of the
change notice. If American Express accepts the proposal, then Service Agent
shall implement the change in accordance with the proposed plan and alternate
timeline. If American Express does not accept the proposal, the parties shall
work in good faith to address Service Agent’s concerns. If the parties are
unable to reach an agreement as to the manner of implementation of a particular
change within 180 days after Service Agent’s receipt of notice of such change
from American Express, and if such change is not yet implemented, then American
Express may terminate this Agreement upon 30 days’ notice to Service Agent.

(b) If Service Agent does not notify American Express of its objection to a
change to the Operating Regulations specified by American Express, or if the
parties agree upon an alternate timeframe for such change, in each case pursuant
to Section 5.2(a), and Service Agent fails to implement such change within the
timeframe specified by American Express in the applicable change notice or the
alternate timeframe agreed upon by the parties, then American Express may charge
Service Agent the corresponding Non- Compliance Fees provided in the Operating
Regulations or applicable change notice.

(c) Service Agent acknowledges that American Express is the owner of all
proprietary rights in and to the Operating Regulations, and that the information
revealed in such Operating Regulations is Confidential Information of American
Express. Without the prior written consent of American Express, Service Agent
shall not disclose the contents of the Operating Regulations to any person
except as necessary to enable it to perform the Services, nor shall Service
Agent copy or reproduce the Operating Regulations in whole or in part except for
such purpose.

(d) To the extent possible, the terms and conditions in this Agreement and the
content in the Operating Regulations shall be interpreted to give each their
full effect. However, if there is any conflict between terms and conditions in
this Agreement and the content in the Operating Regulations, the terms and
conditions in this Agreement shall control.

6. EQUALITY OF TREATMENT

6.1 Equality of Treatment

Service Agent shall provide the Services with at least a materially similar
level of accuracy, timeliness, detail, and reliability with which it provides
services similar to the Services for Other Payment Products. Similarly, Service
Agent’s support of Cards at Program Merchants (e.g., timeframe for settling
Charges, placement and

 

 

Execution Copy    Confidential

-3-



--------------------------------------------------------------------------------

ongoing maintenance of decals and other point of sale advertising and promotion
materials) shall be no less favorable to American Express than Service Agent’s
support for Other Payment Products is to other card networks except where the
support of Cards at Program Merchants differ in accordance with this Agreement
and the Operating Regulations from those of Other Payment Products. American
Express’s support of Service Agent’s provision of Services to Program Merchants
and solicitation of Target Program Merchants shall be no less favorable to
Service Agent than support provided to other service agents in the Program.

6.2 Misrepresentations by Service Agent

In performing the Services, Service Agent shall not knowingly make any
misrepresentations to Target Merchants or Program Merchants concerning American
Express’s speed of payment or Discount, nor shall Service Agent knowingly
discourage Target Merchants from accepting the Card.

7. PERFORMANCE STANDARDS

7.1 General Performance Standards

Service Agent shall provide the Services: (a) with promptness and diligence, in
a workmanlike manner, and in accordance with the practices high professional
standards used in well-managed operations performing services similar to the
Services; (b) in accordance with the Performance Standards and other express
requirements provided in the Operating Regulations; and (c) using adequate
numbers of qualified individuals with suitable training, education, experience,
and skill to perform the Services.

7.2 Specific Performance Standards

In the event that Service Agent becomes aware of a failure to meet a Performance
Standard provided in the Operating Regulations, Service Agent shall promptly:
(a) investigate, assemble, and preserve pertinent information with respect to,
and document the causes of, the problem, including performing a root cause
analysis of the problem; (b) conduct a joint review with American Express to
review the failure and discuss remedial action; (c) advise American Express, as
and to the extent requested by American Express, of the status of remedial
efforts being undertaken; (d) use commercially reasonable efforts to minimize
the impact of and correct the problem and begin meeting the Performance
Standard; and (e) implement measures designed to prevent recurrence of the
problem.

7.3 Failure to Meet Certain Performance Standards

Service Agent recognizes that its failure to meet the Performance Standards may
have a material adverse impact on American Express’s business and operations and
that the damage from this failure is not susceptible of precise determination.
Accordingly, if Service Agent fails to meet certain Performance Standards, then
in addition to any non-monetary remedies available to American Express under
this Agreement, at law or in equity, American Express may elect in lieu of
pursuing other monetary remedies to recover the corresponding Non-Compliance
Fees provided in this Agreement or the Operating Regulations as liquidated
damages and as its sole and exclusive monetary remedy for such failure of
Service Agent.

8. SALES CHANNELS

8.1 General Requirements

(a) Beginning on the Program Launch Date, Service Agent shall use all Direct
Sales Channels to recruit Target Merchants for the Program. If during the Term
Service Agent demonstrates to American Express’s satisfaction that its Indirect
Sales Channels have implemented appropriate risk management processes and
Independent Sales Organization oversight processes, American Express may
authorize Service Agent to also use such Indirect Sales Channels to recruit
Target Merchants, subject to Section 8.2 in the case of ISOs.

 

 

Execution Copy    Confidential

-4-



--------------------------------------------------------------------------------

8.2 IS0 Registration

Service Agent may recruit Target Merchants for the Program, utilizing any ISOs
that are registered with American Express in accordance with the registration
process provided in the Operating Regulations.

8.3 Sales Channel Restrictions

Service Agent shall not use an Indirect Sales Channel that is not authorized
pursuant to Section 8.1, or an IS0 that has not been registered with American
Express in accordance with the registration process provided in the Operating
Regulations without obtaining American Express’s prior written approval, which
American Express may withhold in its sole discretion.

8.4 Contract Sales Channels

Section 8.1 is not intended to limit Service Agent’s right to use, or to
authorize its Direct Sales Channels and registered ISOs to use, individual Sales
Agents hired as employees or on a contract basis. Service Agent is not required
to register such individual Sales Agent contractors with American Express.

8.5 Solicitation of Existing Merchants

(a) Except as provided in Section 8.5(b), Service Agent shall not have the right
to solicit for participation in the Program any Service Establishments that
accept Cards, or have in the prior ***** months accepted Cards, that are
serviced by American Express under another American Express Card Service program
at the time of the solicitation (Existing American Express Merchants); provided
that there shall be no restriction on Service Agent’s right to solicit for the
Program any Service Establishments that accept Cards, or have in the prior *****
months accepted Cards, where such merchants accepted Cards as merchants serviced
by another service agent under the Program. If and when Service Agent meets the
requirements in Schedule 7, American Express shall authorize Service Agent to
begin soliciting Existing American Express Merchants for participation in the
Program. Except as provided in Section 8.5(b), Service Agent shall not solicit
Existing American Express Merchants until it has received confirmation from
American Express in writing that Service Agent has met the requirements in
Schedule 7.

(b) Beginning on the Program Launch Date, Service Agent may solicit and sign up
to ***** new Program Merchants that either: (i) are merchants within the Service
Agent Merchant Base that have (A) previously been offered participation in the
Program by another service agent and (B) subsequently initiated discussions
about the Program with Service Agent; or (ii) are Existing American Express
Merchants signed by the Service Agent Direct Sales Force that are not within the
Service Agent Merchant Base at the time of signing (i.e., new Service Agent
merchants). If Service Agent reaches the ***** Program Merchant limit specified
above, and would like the right to offer participation in the Program to
additional merchants that meet the criteria in item (i) above, then Service
Agent shall be permitted to solicit and sign such additional Program Merchants
provided it provides documentation to American Express demonstrating that the
criteria in item (i) above have been satisfied for all such new Program
Merchants, including (1) the name of soliciting service agent; (2) the date of
the solicitation; and (3) the date Service Agent offered participation in the
Program to the new Program Merchant.

8.6 Access to Program Merchants

(a) Service Agent shall serve as the sole “first line” customer interface with
Program Merchants for purposes of sales, customer service and relationship
management in connection with the Services.

(b) American Express may communicate directly with Program Merchants regarding
Program-related matters, including for Program Merchant inspections. American
Express shall coordinate such communications with Service Agent. At American
Express’s commercially reasonable request, Service Agent shall notify Program
Merchants that American

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-5-



--------------------------------------------------------------------------------

Express will be communicating with them in the manner contemplated by this
Section 8.6(b); provided, however, that American Express will reimburse Service
Agent for the reasonable out-of- pocket costs approved in advance in writing by
American Express that Service Agent incurs in connection with any such
communications undertaken by Service Agent on American Express’ behalf.

(c) American Express may communicate directly with Program Merchants for any
other purpose not related to the Program, including for (i) marketing American
Express products and services or (ii) conducting programs designed to enhance
the value of the American Express Network. At American Express’s commercially
reasonable request, Service Agent shall notify Program Merchants that American
Express will be communicating with them in the manner contemplated by the
previous sentence, provided, however, that American Express will reimburse
Service Agent for the reasonable out-of- pocket costs approved in advance and in
writing by American Express that Service Agent incurs in connection with any
such communications undertaken by Service Agent on American Express’ behalf.

9. REGISTRATION PROCESS FOR PROCESSING AND RISK MANAGEMENT SERVICES

Processing Services and Risk Management Services shall only be performed by
entities that are designated in the Operating Regulations as Registered
Processors or Registered Risk Managers, as applicable. If Service Agent is not a
Registered Processor or Registered Risk Manager, Service Agent is required to
subcontract such Services pursuant to Section 10. If American Express removes an
entity that Service Agent is using to provide Processing Services or Risk
Management Services from the list of Registered Processors or Registered Risk
Managers in the Operating Regulations, Service Agent shall replace such entity
with another Registered Processor or Registered Risk Manager within 60 days
after receiving such notice.

10. SUBCONTRACTING

10.1 Authority to Subcontract

Service Agent shall obtain American Express’s written consent prior to
subcontracting any of the Services, subject to the following:

(a) Service Agent may subcontract Processing Services and Risk Management
Services to an entity designated as a Registered Processor or Registered Risk
Manager, as applicable, in the Operating Regulations. If Service Agent intends
to use a Registered Processor or Registered Risk Manager to provide Services, it
shall list such entities in the chart at the beginning of this Agreement, and
update such information during the Term as necessary.

(b) Service Agent shall not be required to obtain prior written consent from
American Express if the subcontract: (i) involves the provision of the same or
substantially similar services for both the Card and Other Payment Products;
(ii) does not involve the use of personnel, equipment, or other resources
located outside the United States; and (iii) does not involve Services that
require human interaction with Program Merchants or permit or require access to
or use of AXP Data.

(c) As of the Effective Date, American Express consents to Service Agent’s use
of the subcontractors listed in Schedule 5.

10.2 Resolutions to Subcontracting Concerns

If American Express expresses concerns to Service Agent about a subcontract
covered by Section 10.1, Service Agent shall discuss such concerns with American
Express and diligently work in good faith to resolve American Express’s concerns
on a mutually acceptable basis. However, if American Express notifies Service
Agent that the nature of the concern is of such a nature that such subcontractor
should be removed immediately from performing Services under this Agreement,
Service Agent shall immediately remove such subcontractor. This provision shall
not operate or be construed to limit Service Agent’s responsibility for the acts
or omissions of subcontractors.

 

 

Execution Copy    Confidential

-6-



--------------------------------------------------------------------------------

10.3 Responsibility for Subcontractors

Service Agent shall remain responsible for all obligations, services, and
functions performed by subcontractors, Sales Agent contractors, and other
Service Agent Personnel to the same extent as if such obligations, services, and
functions were performed by Service Agent and for purposes of this Agreement
such work shall be deemed work performed by Service Agent.

10.4 Other Subcontracting Obligations

Service Agent shall be American Express’s sole point of contact regarding all
Services. Service Agent shall not disclose AXP Data, the Operating Regulations,
or other Confidential Information to a subcontractor, Sales Agent contractor, or
other Service Agent Personnel (other than an employee of Service Agent) unless
and until such entity or person has agreed in writing to protect the
confidentiality of such information in a manner substantially equivalent to that
required of Service Agent under this Agreement. Service Agent shall have the
sole right and obligation to supervise, manage, and otherwise control its
subcontractors, Sales Agent contractors, and other Service Agent Personnel.
Service Agent shall cause all such entities and persons to comply with the
obligations and restrictions applicable to Service Agent under this Agreement to
the extent applicable to each such subcontractor, including obligations to meet
the Program Launch Conditions and comply with applicable American Express review
and compliance requirements described in the Operating Regulations prior to
providing Services from a new facility; provided, however, Service Agent shall
not be required to grant American Express rights of audits for subcontractors
with which Service Agent has entered into an agreement covering the
subcontracted Services prior to the Effective Date of this Agreement to the
extent (a) such agreement does not allow Service Agent to grant such audit
rights to American Express and (b) Service Agent is unable to obtain such rights
if requested by American Express after using commercially reasonable efforts.

10.5 Increased Taxes

If Service Agent chooses to use subcontractors in performing the Services under
this Agreement, in no event shall Service Agent’s entering into any subcontract
result in an increase in agreed upon charges and Service Agent shall be
responsible for and shall indemnify and hold harmless American Express from any
new or increased taxes or other charges associated with any such subcontract.

11. IMPACT ON ESA AGREEMENT AND AUTHORIZED PROCESSOR AGREEMENT

11.1 ESA Agreement

During the Term, the rights and duties of American Express and Service Agent
under any ESA Agreement into which they may have entered shall be suspended as
they apply to Target Merchants and Program Merchants, provided American Express
shall continue to pay residual compensation payable under the ESA Agreements for
any such Target Merchants and Program Merchants that were signed as Service
Establishments under an ESA Agreement by Service Agent prior to the Effective
Date of this Agreement.

11.2 Authorized Processor Agreement

(a) During the Term, any Authorized Processor Agreement into which the parties
may have entered shall remain valid and in full force.

(b) Service Agent shall perform Processing Services in accordance with this
Agreement, the Operating Regulations, and, to the extent applicable, the
Authorized Processor Agreement in effect between it or its Registered Processor
and American Express. The terms and conditions in this Agreement and the
Authorized Processor Agreement shall be interpreted to give each their full
effect. However, if there is an express conflict between the Authorized
Processor Agreement and this Agreement and the Operating Regulations, the
Authorized Processor Agreement shall control, subject to the following:

(i) The fact that the two agreements address the same topic does not necessarily
create an express conflict. For example, Service Agent (or its Registered
Processor) shall be responsible for providing reports, meeting the performance
standards, and cooperating with audits required under each agreement. Likewise,
Service Agent shall perform the Authorization Services and Submission Services
covered by the Authorized Processor Agreement, as well as any additional
Authorization Services and Submission Services described in the Operating
Regulations.

 

 

Execution Copy    Confidential

-7-



--------------------------------------------------------------------------------

(ii) The definitions in the Glossary of this Agreement shall apply to
capitalized terms in this Agreement and to capitalized terms in the Authorized
Processor Agreement when it applies to Services covered by this Agreement.

(iii) If a claim or other dispute relating to Authorization Services, Submission
Services, or a data security compromise that is covered by both agreements
arises, then the dispute resolution, indemnification, liability, governing law,
and similar provisions in the Authorized Processor Agreement shall control
solely with respect to such claim or other dispute. This Agreement shall control
with respect to all other claims and disputes relating to the Program.

(iv) If Service Agent identifies a conflict between the two agreements that
impacts the manner in which it performs Services, it shall promptly notify
American Express and work in good faith with American Express to resolve the
conflict.

(v) For clarification, this Agreement is not intended to impact the manner in
which Service Agent (or its Registered Processor) performs services or other
functions under the Authorized Processor Agreement that are outside the scope of
the Program described in this Agreement.

12. CONFIDENTIALITY; USE OF LICENSED MARKS

12.1 Confidentiality

The terms of Section 14.b of the Authorized Processor Agreement between American
Express and Service Agent dated May 24, 2000, as amended is incorporated in its
entirety into this Section 12.1, provided that:

(a) References in such language to “Processor” shall be deemed references to
“Service Agent” in this Agreement.

(b) Section 14.b.i.(2) of such language is deleted for purposes of this
Agreement.

(c) References to “AmEx Services” in such language shall be deemed references to
“Services” in this Agreement.

12.2 Use of Marks

Schedule 2 provides certain terms governing Service Agent’s use of American
Express trademarks. Service Agent shall comply with such terms in performing the
Services.

13. TERM AND TERMINATION

13.1 Term

This Agreement commences as of the Effective Date and shall remain in effect for
five years (the Initial Term) unless otherwise terminated as set forth below.
Upon expiration of the Initial Term, this Agreement shall automatically renew
for successive one year terms (in each case, a Subsequent Term), unless either
party gives written notice of non-renewal to the other party at least 180 days
prior to the end of the then-current Initial Term or Subsequent Term or unless
the Agreement is otherwise terminated as described below. In this Agreement,
Term refers to the Initial Term and any Subsequent Terms.

13.2 Termination for Cause

Either party may terminate this Agreement if the other party commits a material
breach of this Agreement and fails to cure such breach within 30 days after
receiving written notice thereof from the terminating party.

 

 

Execution Copy    Confidential

-8-



--------------------------------------------------------------------------------

13.3 Termination for Material Adverse Change or Financial Instability

Either party may terminate this Agreement effective upon notice to the other
party if: (a) the other party begins liquidation or dissolution proceedings;
(b) the other party assigns a substantial portion of its assets for the benefit
of its creditors; (c) bankruptcy proceedings or similar federal or state court
proceedings are filed with respect to the other party’s business; (d) the other
party fails to pay its debts as they become due (other than debts for which such
party has a bona fide dispute); or (e) the other party is listed on the U.S.
Department of Treasury, Office of Foreign Assets Control, Specially Designated
Nationals List.

13.4 Additional Termination Rights

(a) American Express may terminate this Agreement on five days written notice to
Service Agent if Service Agent: (i) fails to pay more than 50% of the aggregate
Net Settlement Funds payable by Service Agent to Program Merchants on a given
day for three consecutive Business Days unless Service Agent can demonstrate to
American Express’s reasonable satisfaction that Service Agent is acting
reasonably and in good faith in failing to make such payments; (ii) misdirects
payments or makes erroneous payments that in the aggregate amount to more than
(A) 20% of the volume of Charges presented to American Express for settlement in
any week or (B) 10% of the volume of Charges presented to American Express for
settlement in any month; (iii) uses a third party to perform Processing Services
that is not a Registered Processor or a third party to perform Risk Management
Services that is not a Registered Risk Manager; or (iv) fails to implement a
change to the Operating Regulations, or an alternate plan for implementing such
change approved in writing by American Express, within the timeframe required in
Section 5.2.

(b) Service Agent may terminate this Agreement on five days written notice to
American Express if American Express fails to provide 50% of aggregate Net
Settlement Funds payable to Service Agent on a given day within the timeframes
required by Schedule 4 for three consecutive Business Days, excluding amounts
American Express withholds in accordance with the Operating Regulations.

13.5 Termination for Convenience

American Express may terminate this Agreement for convenience and without cause
at any time by giving Service Agent at least 180 days’ prior notice designating
the termination date. If a purported termination for cause by American Express
under this Agreement is ultimately determined not to have been properly a
termination for cause, then such termination by American Express shall instead
be deemed to be a termination for convenience under this Section 13.5.

13.6 Reimbursement of Certain Costs

(a) In the event of termination of this Agreement by American Express pursuant
to Section 13.5 prior to the fourth anniversary of the Effective Date, American
Express shall pay to Service Agent the applicable Termination Fee specified in
Section 13.6(b). Such payment shall not be a condition precedent to the
termination.

(b) The Termination Fee referenced in Section 13.6(a) shall be calculated by
multiplying the applicable percentage in the chart below, by the actual ESSP
Development Costs incurred by Service Agent (and not previously reimbursed by
American Express pursuant to Schedule 4) prior to the Program Launch Date.

 

Effective Date of Termination

   %

Before the 1st anniversary of the Effective Date

   *****%

After the 1st anniversary but before the 2nd anniversary of the Effective Date

   *****%

After the 2nd anniversary but before the 3rd anniversary of the Effective Date

   *****%

After the 3rd anniversary but before the 4th anniversary of the Effective Date

   *****%

After the 4th anniversary of the Effective Date

   *****%

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-9-



--------------------------------------------------------------------------------

14. RIGHTS AND OBLIGATIONS AFTER EXPIRATION OR TERMINATION

14.1 General Obligations

Following the termination or expiration of this Agreement, (a) Service Agent
shall (i) cease soliciting Target Merchants for the acceptance of Cards and
signing up new Program Merchants for acceptance of the Cards under this
Agreement and (ii) provide the assistance requested by American Express pursuant
to this Section 14 (Transition Assistance); and (b) unless the parties agree
otherwise, the rights and duties of American Express and Service Agent under any
applicable ESA Agreement then in effect shall resume.

14.2 Transition Merchants

Program Merchants that have a valid Card Acceptance Agreement as of the
effective date of expiration or termination of this Agreement shall be deemed
Transition Merchants.

14.3 Transition Assistance

(a) Upon any termination of this Agreement:

(i) the parties shall transition such Transition Merchants to an American
Express platform if commercially reasonable given American Express’s
capabilities and business strategy at the time of transfer; or

(ii) if transitioning such merchants to American Express under clause (i) is not
commercially reasonable, the parties shall work together in good faith to agree
upon and implement another mutually agreed solution that (A) facilitates
uninterrupted Card acceptance, and (B) appropriately protects Service Agent’s
remaining interests in, and relationships with. such—Transition Merchants (e.g.,
Service Agent’s existing relationships with such Transition Merchants with
respect to Other Payment Products).

(b) Upon termination or expiration of this Agreement, Service Agent shall
provide the reasonable Transition Assistance requested by American Express to
allow the Services to continue without interruption or adverse effect to
American Express or the Transition Merchants and to facilitate the orderly
transfer of the Services to American Express or its designee (including other
service agents). Service Agent shall provide the Transition Assistance
activities described in this Section 14 and the Operating Regulations at no
charge, and funding for additional activities will be agreed upon by the parties
if and when required.

14.4 Transition Assistance Term

Each party shall continue performing its obligations under this Agreement for
each Transition Merchant until: (a) such Transition Merchant begins receiving
services directly from American Express or from another service agent under the
Program or another standard American Express Card Service program; (b) such
Transition Merchant ceases to accept Cards; or (c) American Express elects to
terminate such Transition Merchant’s Card Acceptance Agreement.

14.5 Transfer to American Express

For each Transition Merchant that elects to transition from Service Agent,
Service Agent shall take the steps necessary to assign and transfer all its
rights and obligations under this Agreement relating to such Transition
Merchants to American Express. These steps shall include, as requested by
American Express: (a) providing American Express with current Merchant Data for
the Transition Merchants; (b) joining American Express in an introductory letter
to such Transition Merchants explaining the transition; (c) supporting
resolution of open issues and second presentments from Transition Merchants; and
(d) providing other assistance reasonably requested by American Express.

 

 

Execution Copy    Confidential

-10-



--------------------------------------------------------------------------------

14.6 Post-Transition Assistance

Within 30 days following the termination or expiration of this Agreement, and
Service Agent’s completion of its responsibilities under this Section 14 and the
Operating Regulations, Service Agent shall return to American Express, or
certify to American Express the destruction of, all documents, manuals, lists,
and other documents and data of any type containing confidential or proprietary
information of American Express, including AXP Data and the Operating
Regulations, and all copies thereof.

14.7 Non-Disclosure of Merchant Data

(a) American Express shall not knowingly use any Merchant Data obtained under
this Agreement (so long as such information remains confidential under and
without breach of Section 12) to assist any third party in soliciting Program
Merchants for the purpose of providing services substantially similar to the
Services for Cards or for Other Payment Products.

(b) Nothing in this Section 14.7 or elsewhere in this Agreement shall restrict
American Express from: (i) sharing aggregate data from the Program or key
learnings about merchant response and behavior with and among other service
agents participating in similar programs, provided that such information is not
specific to Service Agent and does not identify any individual Program Merchants
participating in the Program at the time of disclosure; or (ii) communicating
the benefits of a direct relationship with American Express under American
Express’s standard Card acceptance program.

15. PROPRIETARY RIGHTS

This Section 15 describes each party’s rights with respect to American Express
Materials and Service Agent Materials provided or developed under this
Agreement.

15.1 American Express Materials

(a) American Express retains all right, title and interest in and to American
Express Materials. American Express grants to Service Agent a nonexclusive,
nontransferable, royalty- free license during the Term to use American Express
Materials only to the extent necessary for performing the Services. American
Express also grants to Service Agent the right to sublicense such rights to
approved subcontractors to perform work as permitted under this Agreement for
the benefit of American Express and the Program Merchants. Service Agent shall
cease all use of American Express Materials upon expiration or termination of
this Agreement and completion of the transition activities contemplated by
Section 14.

(b) Any materials developed under this Agreement that are: (i) derivative works
of American Express Materials (e.g., modifications and upgrades); or (ii) wholly
new materials developed by American Express that are not derivative works of
Service Agent Materials shall be considered American Express Materials. As
between American Express and Service Agent, American Express shall own all
patent, copyright, trademark, trade secret, transferable moral and other
intellectual property rights in such developed American Express Materials.

15.2 Service Agent Materials

(a) Service Agent retains all right, title and interest in and to Service Agent
Materials. Service Agent grants to American Express a non-exclusive,
non-transferable, royalty-free license to use Service Agent Materials during the
Term only to the extent necessary to perform work and receive the benefit of the
Services as contemplated by this Agreement. American Express shall cease all use
of Service Agent Materials upon expiration or termination of this Agreement and
completion of the transition activities contemplated by Section 14.

 

 

Execution Copy    Confidential

-11-



--------------------------------------------------------------------------------

(b) Any materials developed under this Agreement that are: (i) derivative works
of Service Agent Materials (e.g., modifications and upgrades); or (ii) wholly
new materials developed by Service Agent that are not derivative works of
American Express Materials shall be considered Service Agent Materials, in each
case excluding any American Express Materials or Confidential Information
incorporated therein. As between American Express and Service Agent, Service
Agent shall own all patent, copyright, trademark, trade secret, transferable
moral and other intellectual property rights in such developed Service Agent
Materials.

15.3 Residual Knowledge and Restrictions

Nothing contained in this Agreement shall restrict a party from the use of any
general ideas, concepts, know-how, methodologies, processes, technologies,
algorithms or techniques retained in the unaided mental impressions of such
party’s personnel relating to the Services which either party, individually or
jointly, develops or discloses under this Agreement, provided that in doing so
such party does not breach its obligations of confidentiality or infringe the
intellectual property rights of the other party or third parties who have
licensed or provided materials to the other party.

16. COVENANTS, REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS

16.1 Covenants, Representations and Warranties

Service Agent covenants that, during the Term of this Agreement, (a) it shall
perform all Services in a manner, and at a level of quality and timeliness, that
is substantially similar to its performance of similar services for Other
Payment Products; and (b) any and all Direct Program Merchant Fees (as defined
in Section 4.2 of Schedule 4j that Service Agent charges a Program Merchant
shall be directly related to processing and merchant servicing functions
provided to such Program Merchant in connection with the Program. American
Express represents that it has negotiated termination for convenience rights
similar to those in Section 13.5 in the other Establishment Sales and Servicing
Program Agreement(s) that were executed by American Express prior to the
Effective Date of this Agreement.

16.2 Mutual Representations and Warranties

Each party represents and warrants to the other that (a) it has the requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated by this Agreement; (h) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement have been duly authorized by the requisite
corporate action on the part of such party and shall not constitute a violation
of any judgment, order or decree; (c) the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement shall not constitute a material default under any material contract by
which it or any of its material assets are bound, or an event that would, with
notice or lapse of time or both, constitute such a default; and (d) there is no
proceeding pending or, to the knowledge of the party, threatened that challenges
or may have a material adverse affect on this Agreement or the transactions
contemplated by this Agreement. Further, as of the date hereof, American Express
and Service Agent represents and warrants that it has provided, and Service
Agent represents and warrants that it has received, a copy of the Operating
Regulations as of the Effective Date.

16.3 Disclaimers

(a) THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE. THERE ARE NO
EXPRESS WARRANTIES OTHER THAN AS PROVIDED IN THIS AGREEMENT AND THERE ARE NO
IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

 

Execution Copy    Confidential

-12-



--------------------------------------------------------------------------------

(b) Service Agent’s compliance with the data security provisions in this
Agreement and the Operating Regulations shall not in any way relieve Service
Agent’s obligations to American Express under this Agreement, nor relieve or
decrease Service Agent’s liability in any way. Service Agent is responsible at
its sole expense for providing any additional data security measures that it
deems necessary to protect its particular data and interests. American Express
does not in any way represent or warrant that the measures contained in this
Agreement and the Operating Regulations are sufficient or adequate to protect
Service Agent’s particular data and interests.

(c) Service Agent is solely responsible for selecting any ISOs, Registered
Processors, Registered Risk Managers, and other subcontractors that it requires
to provide the Services. American Express makes no implied or express
representations or warranties regarding the skills, experience, or capabilities
of such entities by registering or approving them as contemplated in Sections 9
and 10.

17. INDEMNITIES

17.1 Service Agent Indemnities

Service Agent shall, at its expense and American Express’s request, indemnify,
defend and hold harmless American Express, American Express Affiliates, and
their respective officers, directors, employees, agents, representatives,
successors and permitted assigns, from and against any Losses arising out of or
in connection with: (a] the inaccuracy or untruthfulness of any representation
or warranty made by Service Agent; (b) any claim from a third party (other than
a Program Merchant) arising out of a failure by Service Agent to comply with its
obligations under this Agreement, including failures to comply with Applicable
Law and Service Agent’s obligations under Section 12; (c) any claim of
infringement or misappropriation of any trade secret, copyright or other
proprietary rights (other than patent rights), alleged to have occurred because
of systems, software, materials, or other resources provided by Service Agent to
American Express, or based upon performance of the Services by Service Agent;
(d) any claim or action by any Sales Agent or other Service Agent Personnel that
American Express is liable to such person as the employer or joint employer of
such person, including and any claim for employee benefits as a result thereof;
(e) any claim brought by a Target Merchant or Program Merchant arising out of a
failure of Service Agent to perform or comply with its obligations with respect
to Other Payment Products or Cards under a Merchant Processing Agreement or
under any other contractual relationship between the Program Merchant and
Service Agent; and (f) any claim or action by subcontractors arising out of
Service Agent’s breach or violation of Service Agent’s subcontracting
arrangements.

17.2 American Express Indemnities

American Express shall, at its expense and Service Agent’s request, indemnify,
defend and hold harmless Service Agent, Service Agent Affiliates, and their
respective officers, directors, employees, agents, representatives, successors
and permitted assigns, from and against any and all Losses arising out of or in
connection with: (a) the inaccuracy or untruthfulness of any representation or
warranty made by American Express; (b) any claim from a third party (including a
Program Merchant) arising out of a failure by American Express to comply with
its obligations under this Agreement, including failures to comply with
Applicable Law and American Express’s obligations under Section 12; (c) any
claim of infringement or misappropriation of any trade secret, copyright or
other proprietary rights (other than patent rights), alleged to have occurred
because of systems, software, materials, or other resources provided by American
Express to Service Agent, or based upon performance of support functions in
connection with this Agreement by American Express; (d) any claim or action by
any employee or third party contractor of American Express or its subcontractors
that Service Agent is liable to such person as the employer or joint employer of
such person, including and any claim for employee benefits as a result thereof;
and (e) any claim brought by a Program Merchant arising out of a failure by
American Express to comply with its obligations under a Card Acceptance
Agreement or based on termination of a Card Acceptance Agreement.

 

 

Execution Copy    Confidential

-13-



--------------------------------------------------------------------------------

17.3 Additional Indemnities

Each party (indemnitor) shall indemnify, defend and hold harmless the other, and
Affiliates, officers, directors, employees, agents, successors, and assigns
(collectively, indemnitee), from any and all Losses threatened Losses arising
from, in connection with, or based on allegations whenever made of, any the
following: (a) the death or bodily injury of agent, employee (other than an
employee of indemnitor), customer, business invitee, business visitor or other
person caused by tortious conduct of the indemnitor; (b) the damage, loss or
destruction of any real or tangible personal property caused by the tortious
conduct of indemnitor; and (c) any claim, demand, charge, action, cause of
action, or other proceeding asserted against the indemnitee but resulting from
an act or omission of the indemnitor in its capacity as an employer of a person.

17.4 Infringement or Misappropriation

If any item used by either party to perform its obligations under this Agreement
becomes, in such party’s reasonable opinion is likely become, the subject of an
infringement misappropriation claim or proceeding, in addition to indemnifying
the other party as provided in this Section 17 and to the other rights the other
party may have under this Agreement, such party shall: (a) secure the right at
its expense to continue using the item; (b) if this cannot be accomplished with
commercially reasonable efforts, then at such party’s expense, replace or modify
the item make it non-infringing or without misappropriation, provided that any
such replacement or modification shall not degrade performance or quality of the
affected component of the Services or such party’s other obligations; (c) if
neither of the foregoing can be accomplished by such party with commercially
reasonable efforts, and only in such event, then remove the item from the
Program, in which case the payment terms in Schedule 4 shall be equitably
adjusted reflect such removal (and if in the other party’s reasonable opinion
such removal is material to all or any portion of this Agreement, such party may
terminate this Agreement).

17.5 Third-Party Claim Procedures

With respect to third-party claims the following procedures shall apply:

(a) Promptly after receipt by any entity entitled to indemnification under this
Section 17, of notice of the assertion or the commencement of any action,
proceeding or other claim by a third party in respect of which the indemnitee
shall seek indemnification pursuant to any such Section, the indemnitee shall
promptly notify the indemnitor of such claim in writing. No failure to so notify
an indemnitor shall relieve it of its obligations under this Agreement except to
the extent that it can demonstrate damages attributable to such failure. Within
15 days after receipt of notice from the indemnitee relating to any claim, but
no later than 10 days before the date on which any response to a complaint or
summons is due, the indemnitor shall notify the indemnitee in writing if the
indemnitor acknowledges without reservation its indemnification obligation and
elects to assume control of the defense and settlement of that claim (a Notice
of Election).

(b) If the indemnitor delivers a Notice of Election relating to any claim within
the required notice period, the indemnitor shall be entitled to have sole
control over the defense and settlement of such claim, which it shall defend
actively and with all reasonable diligence; provided that (i) the indemnitee
shall be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim; and (ii) the
indemnitor shall obtain the prior written approval of the indemnitee before
entering into any settlement of such claim that imposes financial or other
obligations on the indemnitee; provided that such approval shall not he
unreasonably withheld. After the indemnitor has delivered a Notice of Election
relating to any claim in accordance with the preceding paragraph (and, in fact,
diligently

 

 

Execution Copy    Confidential

-14-



--------------------------------------------------------------------------------

defends the claim), the indemnitor shall not be liable to the indemnitee for any
legal expenses incurred by the indemnitee in connection with the defense of that
claim. In addition, the indemnitor shall not be required to indemnify the
indemnitee for any amount paid or payable by the indemnitee in the settlement of
any claim for which the indemnitor has delivered a timely Notice of Election if
such amount was agreed to without the consent of the indemnitor.

(c) If the indemnitor does not deliver a Notice of Election relating to a claim,
or otherwise fails to acknowledge its indemnification obligation or to assume
the defense of a claim, within the required notice period or fails to diligently
defend the claim, the indemnitee may defend the claim in such manner as it may
deem appropriate (without any obligation to consult with or obtain any consent
from the indemnitor), at the cost, expense, and risk of the indemnitor,
including payment of any judgment or award and the costs of settlement or
compromise of the claim. The indemnitor shall promptly reimburse the indemnitee
for all such costs and expenses, including payment of any judgment or award and
the costs of settlement or compromise of the claim. If it is determined that the
indemnitor failed to defend a claim for which it was liable, the indemnitor
shall not be entitled to challenge the amount of any settlement or compromise
paid by the indemnitee.

17.6 Subrogation

If an indemnitor shall be obligated to indemnify an indemnitee pursuant to this
Section 17, the indemnitor shall, upon fulfillment of its obligations with
respect to indemnification, including payment in full of all amounts due
pursuant to its indemnification obligations, be subrogated to the rights of the
indemnitee with respect to the claims to which such indemnification relates.

18. LIABILITY

18.1 General

Subject to the specific provisions of this Section 18, it is the intent of the
parties that each party shall be liable to the other party for any actual
damages incurred by the non-breaching party as a result of the breaching party’s
failure to perform its obligations in the manner required by this Agreement.

(a) SUBJECT TO SECTION 18.l(b), IN NO EVENT, WHETHER IN CONTRACT, IN TORT
(INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND STRICT LIABILITY IN TORT), OR
OTHERWISE, SHALL A PARTY BE LIABLE TO THE OTHER PARTY (OR ANYONE CLAIMING UNDER
OR THROUGH THE OTHER PARTY) FOR INDIRECT OR CONSEQUENTIAL, EXEMPLARY, PUNITIVE
OR SPECIAL DAMAGES ARISING OUT OF, RESULTING FROM, ON IN ANY WAY CONNECTED WITH
THE PERFORMANCE OR BREACH OF THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

(b) Losses related to third party claims that are the subject of indemnification
under Section 17 shall be considered direct damages and not within the
categories of damages covered by the limitation in Section 18.l(a) regardless of
their nature.

(c) Subject to Section 18.l(d), each party’s aggregate liability to the other
under this Agreement for losses, claims, suits, controversies, breaches or
damages for any cause whatsoever and regardless of the form of action or legal
theory, shall not exceed the greater of (i) ***** and (ii) an amount equal to
the total charges and fees payable to Service Agent by American Express under
this Agreement during the 12 months prior to the month in which the most recent
event giving rise to liability occurred.

(d) The limitation in Section 18.l(c) shall not apply to: (i) Losses related to
claims that are the subject of indemnification under Section 17; (ii) Credit and
Fraud Losses for which Service Agent is responsible under Section 3.2 of
Schedule 4; (iii) obligations of a party to fulfill its funding obligations to
Program Merchants or, in the case of American Express, its obligations to fund
Service

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-15-



--------------------------------------------------------------------------------

Agent under this Agreement; (iv) damages arising from a party’s breach of
Section 12 or 14.7; (v) damages arising from a party’s violation of Applicable
Law; and (vi) damages arising from a party’s gross negligence or intentional or
willful misconduct. For the avoidance of doubt, the limitations in this
Section 18.1 do not apply to claims or actions arising under the APA .

18.2 Duty to Mitigate

Each party shall have a duty to mitigate damages for which the other party is
responsible.

18.3 Force Majeure

Neither party shall be liable for any default or delay in the performance of its
obligations under this Agreement (other than the obligation to pay amounts due
hereunder): (a) if and to the extent such default or delay is caused, directly
or indirectly, by fire, flood, earthquake, elements of nature or acts of God,
terrorism, riots, pestilence, civil disorders, governmental orders under the
Defense Production Act, failure of telecommunications or banking systems, or any
other cause beyond the reasonable control of such party, @I) provided the
non-performing party is without fault in causing such default or delay, and such
default or delay could not have been prevented by reasonable precautions and
could not reasonably be circumvented by the non-performing party through the use
of alternate sources, workaround plans or other means (each such event, a Force
Majeure Event). In such event the non-performing party shall be excused from
further performance or observance of the obligations so affected for as long as
such circumstances prevail and such party continues to use commercially
reasonable efforts to recommence performance or observance without delay. The
party so delayed in its performance shall immediately notify the party to whom
performance is due by telephone (to be confirmed in writing within twenty-four
(24) hours of the inception of such delay) and describe at a reasonable level of
detail the circumstances causing such delay. Service Agent shall not have the
right to any additional payments from American Express for costs or expenses
incurred by Service Agent as a result of any Force Majeure Event.

19. DISPUTE RESOLUTION

19.1 Claims and Commencement of Negotiation

All Claims arising out of or in connection with this Agreement shall be resolved
pursuant to this Section 19 rather than by litigation. In the event of any
Claim, the parties shall use commercially reasonable efforts to settle the
Claim. To this effect, the party asserting the Claim shall provide notice
thereof to the other party, and they shall meet and negotiate with each other
and, recognizing their mutual interests, attempt, in good faith, to reach a
solution satisfactory to both parties. If they do not reach a solution within a
period of 60 days from the first meeting of the parties in negotiation, then the
parties shall attempt to settle the Claim through mediation, as described in
Section 19.2 below.

19.2 Mediation

Any Claim that bas not been resolved pursuant to Section 19.1 above shall be
resolved, upon the election by either party, through mediation administered by
an entity or organization located in New York, New York mutually agreed upon by
the parties. The parties shall share equally in the costs of mediation. If they
do not reach a solution within a period of 60 days from the first meeting of the
parties in mediation, then upon the election by either party, the parties shall
settle the Claim through binding arbitration in accordance with Schedule 6 by
one party delivering to the other party a written notice that such party intends
to pursue arbitration (Arbitration Notice).

19.3 Exceptions

Injunctive relief sought to enforce the confidentiality provisions of this
Agreement shall not be subject to the requirements of this Section 19 unless the
enforcing party elects to follow the mediation procedures set forth in
Section 19 and Schedule 6. This Section 19 is not intended to, and does not,
substitute for American Express’s ordinary business practices, policies, and
procedures, including its rights to impose Non-compliance Fees.

 

 

Execution Copy    Confidential

-16-



--------------------------------------------------------------------------------

20. MISCELLANEOUS

20.1 Assignment

This Agreement shall be binding on the parties hereto and their respective
successors and permitted assigns. Neither party shall, or shall have the power
to, assign this Agreement without the prior consent of the other, except that
either party may assign its rights and obligations under this Agreement without
the approval of the other party to: (a) an entity which acquires all or
substantially all of the assets of the party; @) an Affiliate of the party; or
(c) the successor in a merger or acquisition of the party. In the case of an
assignment by Service Agent, the assignee must meet all the requirements set
forth in this Agreement (including applicable Program Launch Conditions) and the
Operating Regulations and must be otherwise capable of performing the
obligations of Service Agent under this Agreement. Subject to the foregoing, any
assignment by operation of law, order of any court, or pursuant to any plan of
merger, consolidation or liquidation, shall be deemed an assignment for which
prior consent is required and any assignment made without any such consent shall
be void and of no effect as between the parties.

20.2 Notices

Updates to the Operating Regulations shall be effective when sent by e-mail or
other means set forth in the Operating Regulations. All other notices and other
communications shall be in writing and may be personally delivered, sent by
facsimile transmission with receipt confirmed telephonically, or other form of
telecommunication leaving a permanent visual record (provided that where
telecommunications are used, the sender also sends a copy of this notice
forthwith by prepaid first class post), by first class registered mail, or by an
expedited mail courier service that delivers a signed receipt of delivery. All
notices or other communications shall be deemed received or given at the time of
actual delivery to Service Agent at the address specified on the first page of
this Agreement and to American Express at the address set forth below:

American Express Travel Related Services Company, Inc., 3 World Financial
Center, 200 Vesey Street, New York, N.Y. 10285, Attention: Sr. VP of Merchant
Acquisition and Client Management – North America

With copy to:

American Express Travel Related Services Company, Inc., 3 World Financial
Center, 200 Vesey Street, New York, NY 10285; Attention: General Counsel’s
Office / ES Practice Group

20.3 Severability

If one or more of the provisions of this Agreement shall for any reason be held
to he invalid, illegal or unenforceable, the remaining provisions of this
Agreement shall he unimpaired, and the invalid, illegal or unenforceable
provisions shall be replaced by a mutually acceptable provision, which, being
valid, legal and enforceable, comes closest to the intentions of the parties
underlying the invalid, illegal or unenforceable provisions.

20.4 Continued Performance

Except as otherwise directed by the other party, each party shall continue
performing its obligations under this Agreement while a dispute is being
resolved except (and then only) to the extent the issue in dispute precludes
performance (dispute over payment shall not be deemed to preclude performance)
and without limiting either party’s right to terminate this Agreement as
provided in Section 13. In the event of a breach of this obligation (in addition
to all other remedies and rights and without the same constituting an election
of remedies) American Express shall be entitled to seek and obtain injunctive
relief, without posting bond or proving damages, in addition to all other
remedies.

 

 

Execution Copy    Confidential

-17-



--------------------------------------------------------------------------------

20.5 Waiver; Cumulative Rights

Failure to enforce any term or provision of this Agreement, to exercise any
option which is provided, or to require at any time performance by either party,
shall in no way be construed to be a waiver of any provisions of this Agreement.
All rights and remedies of the parties are cumulative, not alternative.

20.6 Governing Law

This Agreement is governed by and shall be construed according to the laws of
the State of New York without regard to internal principles of conflicts of law.
Subject to Section 19, any action by either party shall be brought in the
appropriate federal or state court located in the County and State of New York.
Each party consents to the exclusive jurisdiction of such court and waives any
claim of lack of jurisdiction or forum non conveniens.

20.7 Compliance with Law

Each party is solely responsible for ensuring that it complies with the
Applicable Laws that apply to its respective obligations, responsibilities, and
activities pursuant to this Agreement, including maintaining an effective
compliance program to ensure such compliance. Service Agent’s responsibilities
in this regard include: (a) implementing and maintaining policies and procedures
designed to ensure compliance with the merchant validation, compliance, and
information protection requirements provided in the Operating Regulations and
(b) monitoring its performance under this Agreement and the actions of its
Program Merchants to ensure Service Agent’s compliance with such requirements.

20.8 Regulatory Compliance

(a) Prohibition Lists. Without limiting the generality of Section 20.7, Service
Agent shall maintain, either directly or through third parties, a compliance
program that includes comprehensive procedures designed to ensure Service
Agent’s compliance with the rules and regulations promulgated by the Office of
Foreign Assets Control (OFAC) of the U.S. Department of the Treasury. Service
Agent’s procedures, which may be changed as Service Agent determines necessary
to comply with Applicable Law, shall include regular screening against OFAC’s
Specially Designated Nationals and Blocked Persons List and the U.S. Department
of State’s Terrorist Exclusion List (TEL), and any similar lists promulgated by
the U.S. Government (Prohibition Lists). Service Agent shall review potential
matches identified by such screening, and if an actual match is confirmed,
Service Agent shall (i) take any required actions to comply with Applicable Law
(including, as needed, providing required notifications, blocking transactions
or freezing funds) and (ii) alert American Express of any confirmed positive
match of a Program Merchant to a Prohibition List.

(b) Screening. Service Agent will:

(i) include at least the following information in its screens of the Program
Merchants against the Prohibition Lists: (A) legal name of the Program Merchant;
(B) “Doing Business As”/ “Trade Name” name; and (C) Program Merchant Principal
(including last name, first name, and, if obtained, middle name or initials on
an account;

(ii) conduct screening against the entire Prohibition List for a particular
Program Merchant when an account is opened for such Program Merchant, and for
all Program Merchants on a periodic basis (generally quarterly). For
clarification, Service Agent may change the frequency specified in this
paragraph as it deems necessary in its sole discretion to comply with Applicable
Law; and

(iii) promptly terminate the Card Acceptance Agreement of any Program Merchant
listed on a Prohibition List and then notify American Express and the necessary
Government Agency/regulator promptly after effecting such cancellation.

 

 

Execution Copy    Confidential

-18-



--------------------------------------------------------------------------------

(c) Training. Service Agent will:

(i) ensure all personnel performing applicable compliance activities are
adequately trained, and Service Agent must provide refresher training at least
annually thereafter. The scope of each employee’s training will be tailored to
his or her particular job function;

(ii) cause its management to participate in training programs and take action to
ensure high employee attendance;

(iii) ensure identified staff attend appropriate training sessions and have the
knowledge necessary to fulfill their respective compliance obligations; and

(iv) refresh training programs and materials so that they remain current and
relevant to the then-current regulatory environment and business processes.

20.9 No Tying of Banking Services to Program Merchant Acquisition or Servicing

The parties understand and acknowledge that in the ordinary course of business,
certain of Service Agent’s sales channels from time to time may encourage the
establishment of banking relationships with Service Agent Affiliates.
Notwithstanding the foregoing, in carrying out the Services, Service Agent shall
not require existing or prospective Program Merchants to establish a banking
relationship with any Service Agent Affiliate or any specific banking
institution designated by Service Agent as a condition to receiving Services
under the Program.

20.10 No Factoring

Except as expressly permitted under this Agreement or as permitted by prior
American Express written consent, Service Agent shall not factor any of its
accounts receivable from American Express or American Express Affiliates under
this Agreement or assign any interest therein as security for Service Agent
obligations or otherwise permit any lien or security interest to attach to or
remain on any of its accounts receivable; provided this paragraph shall not
limit Service Agent’s right to pledge its assets as part of a debt financing
transaction. For the avoidance of doubt, the foregoing language is not intended
to express or imply that Net Settlement Funds are Service Agent assets.

20.11 Insurance

Service Agent shall provide and maintain in effect at all times the insurance
coverages and comply with the related terms provided in Schedule 3. This
insurance coverage is to protect the parties from any liability that may arise
out of or result from Services provided by or the operations of Service Agent
under this Agreement, whether such liability arises during Service Agent’s
performance or subsequent to completion of its performance hereunder. Service
Agent shall notify American Express immediately if any insurance coverage lapses
or falls below the limits set forth in Schedule 3. These insurance requirements
shall not in any way limit Service Agent’s indemnity obligations to American
Express hereunder, nor shall they relieve or decrease the liability of Service
Agent in any way. American Express does not in any way represent or warrant that
the insurance or limits of insurance specified herein are sufficient or adequate
to protect Service Agent’s interests or liabilities. Service Agent is
responsible at its sole expense for providing any additional insurance that it
deems necessary to protect those interests and liabilities.

20.12 Press Releases

Neither party shall issue any press release nor make any public announcement in
respect of this Agreement or the other party without the prior written consent
of the other party.

20.13 Interpretation

In construing this Agreement, unless the context requires otherwise: (a) the
singular includes the plural and vice versa; (b) the term or is not exclusive;
(c) the term including means “including, but not limited to;” (d) the term day
means calendar day; (e) any reference to any agreement (including this Agreement
and its

 

 

Execution Copy    Confidential

-19-



--------------------------------------------------------------------------------

Operating Regulations), instrument, contract, policy, procedure, or other
document refers to it as amended, supplemented, modified, suspended, replaced,
restated, or novated from time to time; and (f) all captions, headings, and
similar terms are for reference only.

20.14 Counterparts; Facsimile Signatures

This Agreement may be executed in counterparts and each counterpart shall be
deemed an original hereof. This Agreement may be executed by signatures
transmitted via facsimile transmissions which shall be binding on the parties
hereto and deemed original signatures hereof.

20.15 Consents and Approvals

Whenever the consent or approval of a party to this Agreement is required, such
consent may be given or withheld by such party in its sole discretion, unless
otherwise specifically stated.

20.16 Survival

The provisions of this Agreement which by their terms require continuing
performance to honor the obligations herein, shall survive any termination or
expiration of this Agreement, including Sections 12, 14, 15, 17, and 18 of this
Agreement and section 2 of Schedule 4.

20.17 No Third Party Beneficiaries

Except as provided in Section 17, this Agreement is entered into solely between,
and may be enforced only by, Service Agent and American Express, and this
Agreement shall not be deemed to create any rights in third parties, including
suppliers and customers of a party, or to create any obligations of a party to
any such third parties.

20.18 Mutually Negotiated

Each party acknowledges that the limitations and exclusions contained in this
Agreement have been the subject of active and complete negotiation between the
parties and represent the parties’ agreement based upon the level of risk to
American Express and Service Agent associated with their respective rights and
obligations under this Agreement. The terms and conditions of this Agreement
(including any perceived ambiguity herein) shall not be construed in favor of,
or against, either party by reason of the extent to which any party or its
professional advisors participated in the preparation of the original or any
further drafts of this Agreement as each party is a sophisticated business
entity and has fully negotiated this Agreement with the full participation of
counsel and other advisors and it represents their mutual efforts and it
represents their mutual intent.

20.19 Entire Agreement; Amendments

This Agreement contains the entire agreement between the parties relating to its
subject matter and supersedes all prior or contemporaneous negotiations or
agreements, whether oral or written, relating to the subject matter hereof
except as provided in Section 11. This Agreement and its terms may be amended,
supplemented, or modified only by an instrument in writing executed by each
party, and in accordance with Section 5.2 with respect to changes to Operation
Regulations.

 

 

Execution Copy    Confidential

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first written above.

 

AMERICAN EXPRESS TRAVEL RELATED SERVICES
COMPANY, INC.   HEARTLAND PAYMENT SYSTEMS, INC. By:  

/s/ Thomas F. Pojers

  By:  

/s/ Robert H. Baldwin

Name:   Thomas F. Pojers   Name:   Robert H. Baldwin Title:   Senior Vice
President, Merchant Acquisition & Client Management   Title:   President & CFO
Date: 12-22-07   Date:   12/21/07

 

 

Execution Copy    Confidential

-21-



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

Affiliate means any entity that Controls, is Controlled by, or is under common
Control with a party, including its subsidiaries.

American Express has the meaning given in the Preamble of the Agreement.

American Express Brand means the American Express name, trademarks, service
marks, logos, and other proprietary designs and designations and the imagery
owned by American Express or American Express Affiliate and the goodwill
associated with all of the foregoing and with all the goods and services now and
in the future provided, marketed, offered, or promoted by American Express or an
American Express Affiliate.

American Express Materials means any software, Operating Regulations, business
plans, procedures, and other materials containing technical or operational
procedures provided by American Express under this Agreement.

American Express Network or Network means the network of Service Establishments
and the operational, service delivery, systems, and marketing infrastructure
that supports this Network and the American Express Brand.

Annual Charge Volume Maximum has the meaning given in Section 2.2 of Schedule 4.

Applicable Law means: (a) any law, statute, regulation, ordinance, or
subordinate legislation in force from time to time to which a party or its
Affiliates is subject; (b) the common law as applicable to the parties from time
to time; (c) any court order, judgment, or decree that is binding on a party or
its Affiliates; (d) any directive, policy, rule, or order that is binding on a
party or its Affiliates and that is made or given by a regulator, or other
government or government agency, of, in the case of items (a) through (d) above,
any country, or other national, federal, commonwealth, state, provincial, or
local jurisdiction; and (e) NACHA Operating Rules.

Application Set-Up Form means the form provided by American Express that Service
Agent shall require each Program Merchant to complete in order to apply for Card
acceptance.

Approval means a message from American Express granting the Authorization in
response to a request for Authorization from a Program Merchant, consisting of
an approval code.

Arbitration Notice has the meaning given in Section 19.2 of the Agreement.

Authorization means the process of a Program Merchant obtaining an approval code
for a Charge in accordance with its CAA, or an Issuer’s granting approval of a
Charge assigned to such Issuer.

Authorization Services means Services permitting the Program Merchant to obtain
Authorizations from American Express.

Authorized Processor Agreement or APA means any separate agreement into which
the parties have entered governing Service Agent’s performance of Processing
Services. Authorized Processor Agreements are also known as “Authorized Gateway
Provider Agreements”.

 

 

Execution Copy    Confidential

-22-



--------------------------------------------------------------------------------

AXP Data means all Cardmember information and Transaction Data and any
information derived from such information.

Card means (a) any card, account access device, or payment device bearing an
American Express or an American Express Affiliate trademark or logo and issued
by an Issuer or (b) an account number issued by an Issuer, which can be used to
purchase goods or services at Service Establishments on the American Express
Network.

Card Acceptance Agreement or CAA means the agreement between American Express
and the Program Merchant governing the Program Merchant’s Card acceptance. For
the avoidance of doubt, Service Agent shall not be a party to the CAA.

Card Service means American Express’s worldwide business and Network under which
Cardmembers use Cards to make purchases of goods and services at Service
Establishments.

Cardmember means an individual, corporation, partnership, trust, association, or
any other legally recognized entity or organization who has entered into
agreement and established a Card account with any Issuer, or whose name appears
on a Card.

Cardmember Information means names, addresses, account numbers, Card
Identification Numbers (CIDs), expiration date, and other information about
Cardmembers.

Charge or Charges means the total price, including all applicable taxes and
gratuities, for the purchase of goods or services at a Program Merchant for
which the Cardmember has signed a Charge Record or otherwise indicated intent to
pay with the Card.

Chargeback means an amount which American Express is entitled to collect from a
Program Merchant in accordance with the Card Acceptance Agreement.

Claim means any claim (including initial claims, counterclaims, cross-claims,
and third party claims), dispute, or controversy between the parties arising
from or relating to this Agreement, or the relationship resulting from this
Agreement, whether based in contract, tort (including negligence, strict
liability, fraud, or otherwise), or statutes, regulations, or any other theory.

Confidential Information means any information of a party that is protected as
confidential information pursuant to Section 12 of this Agreement, including any
information furnished or made available directly or indirectly by one party to
the other that (a) is designated as “Confidential Information” of a party in
this Agreement; (b) is marked confidential, restricted, or with a similar
designation; or (c) would otherwise be considered confidential by a reasonable
person in the payment card industry.

Control and its derivatives Controlled and Controlling mean with regard to any
entity the legal, beneficial or equitable ownership, directly or indirectly, of
fifty percent (50%) or more of the capital stock (or other ownership interest if
not a stock corporation) of such entity ordinarily having voting rights.

Credit means an amount to be credited to a Cardmember’s Card account for return
of goods or services originally purchased with the Card or for resolution of a
dispute or complaint with a Cardmember.

Credit and Fraud Losses means any Chargebacks and credit write-offs, arising in
connection with Charges submitted by Program Merchants for settlement that are
not recoverable by Service Agent.

 

 

Execution Copy    Confidential

-23-



--------------------------------------------------------------------------------

Credit Loss Fees has the meaning given in Section 3.2 of Schedule 4.

Direct Program Merchant Fees has the meaning given in Section 4.2 of Schedule 4.

Direct Sales Channel means a Service Agent sales channel that is Controlled by
Service Agent.

Discount means the amount that American Express charges a Program Merchant for
accepting the Card, expressed as (i) a percentage (Discount Rate) of the face
amount of Charges that the Program Merchant submits or (ii) a flat transaction
fee, or a combination of both.

Effective Date has the meaning given in the Preamble of the Agreement.

ESA Agreement or External Sales Agent Agreement means any separate agreement
into which the parties have entered governing Service Agent’s performance of
services under American Express’s External Sales Agent program.

ESSP Development Costs means the actual reasonable out-of-pocket costs incurred
by Service Agent performing ESSP Development Work.

ESSP Development Work means productive work reasonably worked by Service Agent
employees and contracted third-parties, as appropriately recorded under a labor
backing system, on product development projects required solely to fulfill
Service Agent’s obligations under this Agreement. Hours worked in meeting
obligations under the Authorized Processor Agreement, ESA Agreement or on work
product to be used under any other agreement with American Express or a third
party, and non-productive time, including holidays, vacation time, sick leave or
other personal time off, education, training, travel, administrative, expense
accounting, management time, and idle time between projects shall not be counted
as ESSP Development Work.

Existing American Express Merchants has the meaning given in Section 8.5 of the
Agreement

Force Majeure Event has the meaning given in Section 18.3 of the Agreement.

Independent Sales Organization or IS0 means a Service Agent sales channel that
is not Controlled by Service Agent.

Indirect Sales Channel means an IS0 or any other Sales Agent that is not
Controlled by Service Agent.

Initial Term has the meaning given in Section 13.1 of the Agreement.

Issuer means any entity (including American Express and American Express
Affiliates) authorized by American Express or an American Express Affiliate to
issue a Card and to engage in the Card issuing business.

License has the meaning given in Schedule 2.

Licensed Marks has the meaning given in Schedule 2.

Losses means all losses, liabilities, obligations, and damages payable to third
parties (including governmental or regulatory agencies) in connection with a
claim that is subject to indemnification under Section 17 of the Agreement, and
all related costs and expenses (including reasonable legal and other
professional fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest and penalties).

 

 

Execution Copy    Confidential

-24-



--------------------------------------------------------------------------------

Merchant Data means information about Program Merchants, including names, postal
and e-mail addresses, tax ID numbers, and the names and social security numbers
of the authorized signer of Program Merchants.

Merchant Processing Agreement means the agreement between a Service Agent and a
Program Merchant setting out the terms under which the Program Merchant accepts
and the Service Agent processes Other Payment Products as a form of payment for
goods and services sold or provided by the Program Merchant. For the avoidance
of doubt, the Card Acceptance Agreement may be a part of the documentation
comprising the Merchant Processing Agreement, provided Service Agent is not a
party to such Card Acceptance Agreement and American Express is not a party to
such Merchant Processing Agreement.

Net Settlement Funds means funds payable to Program Merchants to settle Charges,
net of Chargebacks, Discount, Credits, and any other applicable fees or amounts
owed to American Express under this Agreement.

New Program Merchant bas the meaning given in Schedule 4.

Non-Compliance Fee means an assessment American Express may elect to receive
under the Operating Regulations if Service Agent fails to: (a) meet a
Performance Standard; (b) comply with certain provisions in this Agreement or
the Operating Regulations; or (c) implement a required update to the Operating
Regulations.

Notice of Election has the meaning given in Section 17.5 of the Agreement

OFAC means the Office of Foreign Assets Control of the US Department of the
Treasury.

Operating Regulations or Op Regs has the meaning given in Section 5.1 of the
Agreement.

Other Payment Products means any charge, credit, debit, stored value or smart
cards, account access devices, or other payment cards, services, or products
other than the Cards.

Performance Standards means the standards to be used to monitor the Service
Agent’s performance, including the service levels set forth in the Operating
Regulations.

Point of Sale (or POS) Device/Process means an information processing device,
including a terminal, personal computer, electronic cash register, or payment
engine or process, used by a Program Merchant, which utilizes electronic or
mechanical signals or impulses to obtain Authorizations or to collect
Transaction Data, or both.

Processing Services means Authorization Services, Submission Services,
Settlement Services, and Merchant Processor Support Services, each as defined in
the Operating Regulations.

Program has the meaning given in Section 1.1 of the Agreement.

 

 

Execution Copy    Confidential

-25-



--------------------------------------------------------------------------------

Program Launch Conditions means the requirements provided in the Operating
Regulations that Service Agent must satisfy prior to performing any Services
under this Agreement.

Program Launch Date means the date Service Agent satisfies the Program Launch
Conditions and begins performing Services.

Program Merchant means a Target Merchant that has entered into a Card Acceptance
Agreement wherein such Target Merchant agrees: (a) to permit any Cardmember to
charge purchases of goods and services at or with such merchant by means of the
Card and (b) to transfer such Charges to American Express through a Service
Agent. Program Merchants are one category of Service Establishments.

Prohibition List has the meaning given in Section 20.8 of the Agreement.

Registered Processor means an entity designated as a Registered Processor in the
Operating Regulations.

Registered Risk Manager means an entity designated as a Registered Risk Manager
in the Operating Regulations.

Residuals has the meaning given in Schedule 4.

Risk Management Services means the services described in Section 10 of the
Operating Regulations

Sales Agent means an employee, agent, contractor, or other representative used
by Service Agent to solicit Target Merchants or otherwise market the Program.

Service Agent has the meaning given in the Preamble of the Agreement.

Service Agent Direct Sales Force means the sales force comprised of employees
(and not subcontractors) of Service Agent or a Sales Agent Affiliate.

Service Agent Materials means any software, manuals, business plans, procedures,
and other materials containing technical or operational procedures provided by
Service Agent under this Agreement.

Service Agent Merchant Base means the number of Target Merchants with which
Service Agent has a Merchant Processing Agreement for Other Payment Products.

Service Agent Personnel means any or all of a Service Agent’s employees, agents,
representatives, subcontractors (including Registered Processors, Registered
Risk Managers, Direct Sales Channels, Sales Agents, and ISOs), and providers of
its Point-of-Sale equipment or systems or payment processing solutions.

Service Establishment means any seller of goods or services, non-profit, or
government entity that participates in the American Express Card Service by
entering into a contract with American Express or its licensees wherein such
seller agrees to (i) permit any Cardmember to charge purchases of goods and
services at or with such Service Establishment by means of the Card and
(ii) transfer such Charges (and Credits) to American Express or its licensee.
Program Merchants are one category of Service Establishments.

Service has the meaning given in Section 4.1 of the Agreement.

 

 

Execution Copy    Confidential

-26-



--------------------------------------------------------------------------------

Submission Services means the Services described in the Submissions Section of
the Operating Regulations.

Subsequent Term has the meaning given in Section 13.1 of the Agreement.

Target Merchant means any seller of goods or services, non-profit, or government
entity that meets the Program qualifications provided in the Operating
Regulations.

Term has the meaning given in Section 13.1 of the Agreement.

Termination Fee has the meaning given in Section 13.6 of the Agreement.

Transaction Fee has the meaning given in Schedule 4.

Transaction Data means all information required by American Express evidencing
Charges or Credits, including information obtained at the point of sale,
information obtained or generated during Authorization and settlement, and any
Chargeback or Downgrade Fee information related to the transaction.

Transition Assistance has the meaning given in Section 14.1 of the Agreement.

Transition Merchant has the meaning given in Section 14.2 of the Agreement.

 

 

Execution Copy    Confidential

-27-



--------------------------------------------------------------------------------

SCHEDULE 2

TERMS GOVERNING USE OF AMERICAN EXPRESS LICENSED MARKS

The terms in this Schedule 2 (License) govern Service Agent’s use of the trade
names, trademarks and service marks (hereinafter called the Licensed Marks) and
any corresponding registrations and applications thereof listed on Exhibit A to
this Schedule 2 in connection with the Program. References to American Express
in this Schedule 2 refer to American Express’s Affiliate, American Express
Marketing & Development Corp.

1. GRANT OF LICENSE

For purposes of and to facilitate the receipt of Services, American Express
grants to Service Agent a nonexclusive, nontransferable license, free of the
payment of royalties upon such license, to use the Licensed Marks, in the United
States only, in its name and in connection with the goods and services covered
by the Licensed Marks and any corresponding registrations referred to in Exhibit
A, and Service Agent accepts the license subject to American Express’s right to
add to or delete from Exhibit A upon thirty (30) days written notice, as well as
the following terms and conditions.

2. OWNERSHIP OF MARKS

Service Agent acknowledges that American Express is the owner of the Licensed
Marks, and agrees that it shall do nothing inconsistent with such ownership and
that all use of the Licensed Marks by Service Agent shall inure to the benefit
of and be on behalf of American Express, and agrees to assist American Express
in recording this License with appropriate government authorities. Service Agent
agrees that nothing in this License shall give Service Agent any right, title or
interest in the Licensed Marks other than the right to use the Licensed Marks in
accordance with this License and Service Agent agrees that it shall not attack
the title of American Express to the Licensed Marks or attack the validity of
this License.

3. QUALITY STANDARDS

Service Agent agrees that the nature and quality of: all services rendered by
Service Agent in connection with the Licensed Marks; all goods sold by Service
Agent under the Licensed Marks; and all related advertising, promotional and
other related uses of the Licensed Marks by Service Agent shall conform to
standards set by and under the control of American Express.

4. QUALITY MAINTENANCE

Service Agent agrees to cooperate with American Express in facilitating American
Express’s control of such nature and quality, to permit reasonable inspection of
Service Agent’s operation, and to supply American Express with specimens of use
of the Licensed Marks upon request. Service Agent shall comply with Applicable
Laws and obtain all appropriate government approvals pertaining to the sale,
distribution and advertising of goods and services covered by this License.

 

 

Execution Copy    Confidential

-28-



--------------------------------------------------------------------------------

5. FORM OF USE

Service Agent agrees to use the Licensed Marks only in the form and manner and
with appropriate legends as prescribed from time to time by American Express,
and not to use any other trademark or service mark in combination with any of
the Licensed Marks without prior written approval of American Express.

6. INFRINGEMENT PROCEEDINGS

Service Agent agrees to notify American Express of any unauthorized use of the
Licensed Marks by others promptly as it comes to Service Agent’s attention.
American Express shall have the sole right and discretion to bring infringement
or unfair competition proceedings involving the Licensed Marks but is under no
obligation to do so.

7. TERMINATION/EXPIRATION

The License granted in this Schedule 2 is valid only for the term of the
Agreement. Upon expiration or termination of the Agreement, Service Agent agrees
to immediately discontinue all use of the Licensed Marks and any term
confusingly similar thereto, and to delete the same from its corporate or
business name, to cooperate with American Express or its appointed agent to
apply to the appropriate authorities to cancel recording of this Agreement from
all government records, to destroy all printed materials bearing any of the
Licensed Marks and that all rights in the Licensed Marks and the goodwill
connected therewith shall remain the property of American Express.

8. MISCELLANEOUS

This License shall not be construed as: (a) requiring the maintenance of the
Licensed Marks; (b) a warranty as to the validity, enforceability or scope of
the Licensed Marks; (c) a warranty or representation that any product or service
shall be free from infringement of trademarks or other intellectual property
rights of third parties; (d) an agreement to bring or prosecute actions against
third party infringers of the Licensed Marks; (e) conferring any express or
implied right under the Licensed Marks except as provided herein; or
(f) creating any American Express liability to Service Agent or to any other
party as a result of the license granted hereunder or as a result of Service
Agent’s use of this license.

 

 

EXHIBIT A TO SCHEDULE 2

MARKS

 

Licensed Mark   Registration Number   Class AMERICAN EXPRESS   1024840   35, 36,
39, and 42 AMERICAN EXPRESS & DESIGN   1032516   36, 39, and 42

 

 

Execution Copy    Confidential

-29-



--------------------------------------------------------------------------------

SCHEDULE 3

INSURANCE

1. Service Agent shall provide and maintain the following minimum insurance
coverage:

Workers’ Compensation covering all Service Agent Personnel in accordance with
applicable statutory requirements and Employer’s Liability Insurance in an
amount of not less than $1,000,000 per accident for bodily injury by accident,
$1,000,000 policy limit by disease and $1,000,000 per employee for bodily injury
by disease.

Commercial General Liability Insurance written on an occurrence form including
coverage for bodily injury, property damage, products and completed operations,
personal injury, advertising injury, and contractual liabilities arising out of
any and all services provided by Service Agent under this Agreement with minimum
limits of $1,000,000 per occurrence and $2,000,000 annual aggregate. The policy
shall be endorsed to name American Express Company, its subsidiaries, directors,
officers, agents, and affiliates as additional insured.

Professional Liability / Errors and Omissions coverage of not less than
$10,000,000 each claim and annual aggregate. The policy must include coverage
for computer-related / cyber risks. If coverage is written on a claims-made
basis, coverage with respect to any and all work performed in connection with
this Agreement shall be maintained for a period of at least three years from the
expiration or termination of this Agreement.

Fidelity / Crime Bond of not less than $5,000,000 each claim. The policy must
include coverage for loss of money, securities, or other property owned by
American Express, its Cardmembers, or its Program Merchants (or any or all of
them) through any fraudulent or dishonest act committed by any Service Agent
employee or person under Service Agent’s supervision, whether acting alone or in
collusion with others and coverage for computer / cyber crime. The policy shall
name American Express as a loss payee.

Umbrella I Excess Liability with policy limits of not less than $20,000,000 per
occurrence and annual aggregate, as excess over general liability, automobile
liability, and employer’s liability. In addition to including the general policy
provisions required below, the terms and conditions of this policy must be at
least as broad as the underlying general liability, automobile liability, and
employers’ liability policies required herein, including naming American Express
Company, its subsidiaries, directors, officers, employees, agents, and
affiliates as additional insured where required.

2. All insurance policies shall be issued by companies licensed to do business
in the states where Services are provided or the operations performed and must
be rated “A-”, “ X or better by A.M. Best. All insurance policies shall include
waivers of subrogation against American Express Company, its subsidiaries,
directors, officers, employees, agents, and affiliates and shall require at
least 30 days written notice to American Express prior to cancellation or
non-renewal. All insurance policies shall apply as primary to and
non-contributory with any other insurance afforded to American Express Company,
its subsidiaries, directors, officers, employees, agents, and affiliates. All
insurance policies shall include coverage for defense costs and related
expenses.

 

 

Execution Copy    Confidential

-30-



--------------------------------------------------------------------------------

3. Prior to provision of Services under this Agreement and prior to the
expiration of any required policy of insurance, Service Agent shall cause its
insurers or their authorized agents to provide American Express with
certificates of insurance evidencing the required coverage.

4. Service Agent must ensure that its subcontractors maintain in effect at all
times insurance coverages typical for companies of their size and operating in
their businesses and otherwise sufficient to protect the parties from any
liability that may arise out of their performance of Services. Service Agent
shall be liable to American Express for all damages incurred by American Express
as a result of Service Agent’s failure to carry adequate coverage for its
subcontractors, or failure to require its subcontractors to carry adequate
coverage as prescribed herein.

 

 

Execution Copy    Confidential

-31-



--------------------------------------------------------------------------------

SCHEDULE 4

FINANCIAL TERMS

1. GENERAL

All amounts set forth in this Schedule 4 are stated in U.S. dollars and shall
apply regardless of the location in which the Services are provided or
performed, unless amended by agreement of the parties in accordance with the
provisions of this Agreement. This Schedule 4 describes all fees payable by
American Express to Service Agent for Service Agent’s provision of Services and
participation in the Program.

In this Schedule 4, references to time shall be in Eastern Time and references
to days, months, quarters, and years shall be to calendar days, calendar months,
calendar quarters and calendar years unless specified otherwise.

2. RESIDUAL PAYMENTS

2.1 General Obligation

(a) American Express will pay Service Agent a residual percentage of the monthly
Charge Volume submitted by each New Program Merchant signed by Service Agent
(Residuals). Residuals will be calculated each month for each New Program
Merchant by multiplying the Residual Percentage (defined below) by the Charge
Volume for the month for each New Program Merchant, up to a maximum of *****
Charge Volume in each year (Annual Charge Volume Maximum) (e.g., if the Residual
Percentage is ***** basis points ***** and Charge Volume for a New Program
Merchant in a year is *****, then the Residual for that year would be *****,
calculated by multiplying ***** * the ***** maximum).

(b) A New Program Merchant is a Program Merchant that does not accept Cards
under any American Express Card Service program at the time of signing. Service
Agent will not receive Residuals for any Program Merchant currently accepting
Cards that transfers from American Express or another service agent under the
Program to Service Agent. American Express will pay Residuals in the month
following the month in which they are earned. For purposes of this Section,
Charge Volume means, with respect to each New Program Merchant, total Charges on
net purchases less Chargebacks, Credits, and any other amounts owed to American
Express by such New Program Merchant.

2.2 Residual Period

Service Agent will receive Residuals for each New Program Merchant from the date
the New Program Merchant agrees to accept Cards until the earlier of (i) five
years after such date; or (ii) the date the New Program Merchant ceases to
accept Cards.

2.3 Residual Percentages

Beginning on the Program Launch Date, the Residual Percentage will be *****
basis points *****. Thereafter, it will be adjusted on an annual basis based on
Service Agent’s performance against annual New Signings Targets as follows:

(a) New Signings Targets. Below are annual targets of New Program Merchant
Signings that Service Agent is expected to meet or exceed each calendar year
(each a New Signings Target). A New Program Merchant Signing occurs when a New
Program Merchant signed by Service Agent submits its first Charge of greater
than *****.

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-32-



--------------------------------------------------------------------------------

Year

  

Annual New Signings Target

2008

  

*****

2009

  

*****

2010

  

*****

2011

  

*****

2012

  

*****

2013

  

*****

After 2013

   As mutually agreed

(b) Adjustments to the Residual Percentage Based on 2008-2013 Performance.

(i) If the actual number of New Program Merchant Signings exceeds the target
range in a given year and ***** of the merchants signed are active by the end of
the year, then the Residual Percentage for those Signings will be increased to
***** basis points ***** for the following two calendar years.

(ii) If the actual number of New Program Merchant Signings is below the target
range in a given year, then the Residual Percentage for those Signings will be
reduced to 40 basis points (0.40%) for the following two calendar years.

3. FEES

3.1 Transaction Fees

American Express shall pay Service Agent ***** per Card transaction submitted by
a Program Merchant (including both Charge and Credit transactions) for which
Service Agent provides Processing Services (Transaction Fee). American Express
shall pay Transaction Fees in accordance with standard American Express
settlement procedures and the timelines provided in the Operating Regulations.

3.2 Credit Loss Fees

(a) American Express shall pay to Service Agent the fees described in
Section 3.2(b) below (the Credit Loss Fees), in exchange for which Service Agent
shall, as between American Express and Service Agent, bear economic
responsibility for Credit and Fraud Losses attributable to the Program Merchants
related to Charges from and after the date upon which Service Agent commences
providing Services to the Service Agent. If Service Agent elects to pursue
formal dispute resolution or collections activities using a third party in a
manner permitted by the Card Acceptance Agreement and this Agreement, then
effective as of the date Service Agent initiates such activities, American
Express shall be deemed to have assigned to Service Agent the rights under such
Program Merchant’s Card Acceptance Agreement relating to the transactions giving
rise to Credit and Fraud Losses attributable to such Program Merchant. American
Express shall execute such further instruments of assignment as to transactions
for which Service Agent has assumed responsibility pursuant to this
Section 3.2(a), as may be reasonably requested by Service Agent from time to
time.

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-33-



--------------------------------------------------------------------------------

(b) American Express shall pay a monthly Credit Loss Fee of ***** basis points
***** of Charge Volume for the month. American Express shall determine, and pay
to Service Agent, the Credit Loss Fee for each month by the 15th day of the
following month. American Express will include the calculation it used to
determine the Credit Loss Fee along with each monthly payment.

(c) Six months following the Program Launch Date and on each anniversary of the
Program Launch Date thereafter, or following any consecutive three-month period
in which the Credit and Fraud Loss write-off rate for Card transactions from
Program Merchants increases or decreases by more than ***** basis points *****
from the then-current rate, the parties shall meet to discuss whether the Credit
Loss Fee reflects appropriate compensation for the level of Risk Management
Services provided by Service Agent, and make any mutually agreed adjustments to
such fee. As of the Effective Date, the current Credit and Fraud Loss write-off
rate is *****. Service Agent shall provide American Express with a report of its
Credit and Fraud Loss write-off rate for Card transactions from Program
Merchants and supporting documentation prior to the date of each review period
contemplated above, and when otherwise reasonably requested by American Express.

3.3 Fees for Funding of Settlement

(a) Definitions:

(i) Prime Rate means the rate of interest presented in the Federal Reserve
Statistical Release H.15 selected interest rates daily published on the
http://www.federalreserve.gov/releases/h15/ website or its successor website.

(ii) Pre-Funding Amount for each calendar day means the total Net Settlement
Funds that Service Agent has paid to Program Merchants under this Agreement as
of 10:00 p.m. Eastern Time on such day, less the amount of such Net Settlement
Funds subsequently paid by American Express to Service Agent. Service Agent will
credit American Express for any net settled amounts that exceed the amount
Service Agent has remitted to, or otherwise credited Program Merchants.

b) Cost of Funds Fee.

(i) Service Agent shall send to American Express, on or prior to the 10th day of
each calendar month, an invoice with respect to the preceding calendar month
detailing: (A) the Pre-Funding Amount for each day of such calendar month; and
(B) the applicable fee that American Express shall pay for such pre-funding
activity (Cost of Funds Fee) as determined in paragraph (ii) below.

(ii) The Cost of Funds Fee in paragraph (i)(B) above shall be calculated each
day using the following formula: [(Prime Rate / 365) * Pre-Funding Amount].
Service Agent shall invoice American Express for the sum of the daily Cost of
Funds Fees at the end of each month as indicated above in paragraph (i).

3.4 Fees for Program Merchants Referred by American Express

If an American Express sales representative refers a merchant who desires to
participate in the Program to Service Agent (an American Express Referral
Merchant), Service Agent shall cause such merchant to execute a CAA and such
merchant shall be considered a Program Merchant for all purposes under this
Agreement, except the pricing in this Schedule 4 applicable to such American
Express Referral

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-34-



--------------------------------------------------------------------------------

Merchant shall be revised as follows: (a) American Express shall pay Service
Agent a one-time fee equal to $100 for each American Express Referral Merchant
that Service Agent causes to execute a CAA; and (b) notwithstanding anything to
the contrary in Section 2 above, Service Agent shall not receive Residuals for
any American Express Referral Merchants. A merchant shall count as an American
Express Referral Merchant only if the sales process has been completed by
American Express such that limited additional sales effort on the part of
Service Agent is necessary for such merchant to execute a CAA. If any material
sales effort on the part of Sales Agent is required for such merchant to execute
a CAA, then it shall not be treated as an American Express Referral Merchant
hereunder (in which case the compensation under Section 2 hereof shall apply).

4. DISCOUNT AND RELATED PROGRAM MERCHANT FEES

4.1 Discount

(a) American Express in its sole discretion shall establish the Discount
applicable to each Program Merchant, and any related downgrade charges,
surcharges, or other fees and assessments payable by a Program Merchant.
American Express shall notify Service Agent of the current Discount and any such
related downgrade charges, surcharges and other fees and assessments prior to
the date Service Agent begins soliciting Target Merchants, and with updates to
such amounts from time-to-time during the term of the Agreement.

(b) Service Agent shall clearly communicate the applicable Discount and any
associated downgrade fees to the Program Merchants without mark-up, discount, or
other adjustment. Service Agent may bundle other fees and assessments that
American Express requires Service Agent to collect from Program Merchants in a
manner that is consistent with how it presents similar fees and assessments for
Other Payment Products.

4.2 Related Program Merchant Fees

(a) Service Agent may charge Program Merchants additional servicing fees under a
Merchant Processing Agreement related to Card acceptance (e.g., fees for
electronic authorizations, manual voice authorizations, processing fees,
statement fees) (collectively, Direct Program Merchant Fees), provided such
Direct Program Merchant Fees (i) are directly related to processing and merchant
servicing functions provided to the Program Merchants and (ii) do not have the
effect (whether directly or indirectly) of discriminating against Cards as
compared to any Other Payment Product. Service Agent may not, for example,
charge a per transaction servicing or authorization fee for American Express if
it is not charging one for all Other Payment Products.

(b) American Express shall deduct a fee from each Charge from a Program Merchant
submitted to American Express for settlement, which shall be calculated by
(i) multiplying the amount of the Charge by American Express’s then-current
standard Discount Rate (or, if applicable, applying a flat fee Discount) and
(ii) adding any additional fees or assessments (or both) American Express in its
sole discretion elects to charge (e.g., downgrade fees, Non-Compliance Fees).

5. CHARGES TO FEES

5.1 Residuals or Transaction Fees

American Express shall not change the amount of any Residuals or Transaction
Fees payable directly to Service Agent without Service Agent’s prior written
consent.

 

 

Execution Copy    Confidential

-35-



--------------------------------------------------------------------------------

5.2 Discount

American Express may change the applicable Discount from time to time during the
Term, and any additional fees or assessments (or both) applicable to Program
Merchants, by updating the Operating Regulations. Service Agent shall promptly
communicate any change made by American Express to the Program Merchants.

6. ESSP DEVELOPMENT COSTS

American Express shall pay Service Agent ***** of ESSP Development Costs within
30 days of the Effective Date. Except as provided by Section 13.6 of the
Agreement, Service Agent shall be responsible for all development costs in
excess of such maximum that are required to implement the Program and otherwise
meet the Program Launch Conditions.

7. NON-COMPLIANCE FEES AND INCENTIVE BONUSES

The Operating Regulations provides for certain Non-Compliance Fees payable by
Service Agent and incentive bonuses payable by American Express in addition to
the amounts payable by American Express pursuant to this Schedule 4.

8. TAXES

(a) Except to the extent that American Express has provided an exemption
certificate, direct pay permit or other such appropriate documentation, Service
Agent shall invoice any sales, use, excise, value-added, gross receipts,
services, consumption and other similar transaction taxes however designated
that are properly levied by any taxing authority upon the Services and any
products provided under this Agreement and required by Applicable Law (all of
which shall be the responsibility of American Express), excluding however taxes
based upon Service Agent’s net income and any taxes or amounts in lieu thereof
(including Michigan Business Taxes and Washington B&O taxes) paid or payable by
Service Agent.

(b) If after the Effective Date, Service Agent believes that it is required by
Applicable Law to collect any such taxes for which American Express would be
responsible pursuant to this Agreement, but which do not apply on the Effective
Date, Service Agent shall use reasonable efforts to notify Americas Express of
such new or additional taxes, provided that Service Agent’s failure to so notify
shall not preclude American Express’s liability for such taxes except to the
extent American Express is prejudiced as a result of such failure. After such
notice has been given, if American Express concludes that there is a reasonable
basis for not collecting any such taxes, in whole or in part, and provides in
writing such basis together with a request not to collect such taxes, and with
an indemnification to Service Agent for such taxes, then Service Agent shall not
collect such taxes. If American Express does not make a request to Service Agent
to not collect such taxes, Service Agent shall collect such taxes directly from
American Express and remit such taxes to the appropriate governmental authority
and shall provide written documentation thereof to American Express as required
by Applicable Law. If American Express does not request Service Agent to not
collect such taxes, Service Agent shall reasonably cooperate with American
Express in seeking any refunds of taxes paid in excess of amounts owed by
American Express, as reasonably directed by, and at the expense of, American
Express.

(c) American Express and Service Agent shall each bear sole responsibility for
all taxes, assessments, and other ad valorem levies on each party’s respective
owned property, except where provided otherwise in this Agreement.

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-36-



--------------------------------------------------------------------------------

(d) Service Agent shall be financially responsible for, and hold harmless
American Express from, any sales, use, excise, value-added, services,
consumption, and other taxes and duties payable by Service Agent on any goods or
services used or consumed by Service Agent in providing the Services where the
tax is imposed on Service Agent’s acquisition or use of such goods or services
and the amount of tax is measured by Service Agent’s costs in acquiring such
goods or services.

(e) Wherever in this Agreement it is indicated that functions or services are to
be performed by Service Agent for American Express and/or rights are to be
granted by Service Agent to American Express as part of, or in connection with,
the Services and/or at no additional charge or cost to American Express, the
parties acknowledge and agree that any such functions, services and/or rights
are de minimis in nature and are not the principal or direct objective of the
transactions contemplated by this Agreement.

(f) American Express and Service Agent shall cooperate to segregate the charges
payable pursuant to this Agreement into the following separate payment streams
for each taxing jurisdiction: (i) those for taxable Services and products;
(ii) those for nontaxable Services and products; (iii) those for which a sales,
use, value-added, or other similar tax has already been paid; and (iv) those for
which Service Agent functions merely as a paying agent for American Express in
receiving goods, supplies or services (including leasing and licensing
arrangements) that otherwise are nontaxable or have previously been subject to
tax. For each listed Service and/or product on an invoice, Service Agent shall
separately show any tax that is being collected, the amount of tax for each line
and the jurisdiction for which each tax is being collected. Service Agent
represents that as of the Effective Date it is registered with all State taxing
authorities in States that impose sales, use, or other transaction-based taxes
on the Services, and that it will register in the ordinary course with any
additional States that implement such taxes after the Effective Date.

(g) Each party shall reasonably cooperate with the other to determine liability
for taxes accurately, and minimize such liability to the extent legally
permissible. Each party shall provide and make available to the other any resale
certificates, information regarding out-of-state sales or use of equipment,
materials or services, and any other exemption certificates or information
requested by a party. If American Express exercises its right pursuant to
subsection 8(b) to not have taxes collected and if Service Agent subsequently
receives a notice from any taxing authority with respect to an assessment,
potential assessment or imposition of any additional taxes, penalty and interest
that relate to the non-collection of tax pursuant to subsection 8(b), Service
Agent shall submit such notice to American Express for reimbursement of the
additional taxes, penalty and interest by American Express. American Express
shall have the right, at its expense, to contest the imposition of such taxes.
Service Agent agrees to cooperate as reasonably requested by American Express in
any such contest regarding the imposition of such taxes, provided that such
cooperation shall not require Service Agent to delay or restrict the resolution
of tax issues related to Service Agent that do not affect American Express’s
liability for taxes hereunder.

 

 

Execution Copy    Confidential

-37-



--------------------------------------------------------------------------------

SCHEDULE 5

LIST OF SUBCONTRACTORS

 

  •  

TSYS

 

  •  

TSYS – handles front end Authorizations and back end clearing for some accounts

 

  •  

GRS (Golden Retriever Systems) – takes files from our non-exchange front-ends
and formats

 

  •  

the data for Service Agent. Note that Exchange is Service Agent’s proprietary
front end system.

 

  •  

First Data Merchant Services – handle front end Authorization for some accounts

 

  •  

Chase Paymentech – handle front end Authorization for some accounts

 

  •  

Global Payments – handle ARU and Voice Authorizations for some accounts

 

  •  

Merchant Link – handle front end Authorizations for some accounts

 

  •  

Authorize.net – gateway used for front end Authorizations on some accounts

 

  •  

Buypass (First Data Merchant Services) – support for front end Petroleum and EBT
accounts

 

  •  

VeriSign (PayPal) – gateway used for Authorizations on some accounts

 

  •  

ADS (Alliance Data Systems) – support for front end Petroleum accounts

 

  •  

KeyBank – a Sponsor Bank

 

  •  

Heartland Bank – a Sponsor Bank

 

  •  

Bremer Bank – a Sponsor Bank

 

 

Execution Copy    Confidential

-38-



--------------------------------------------------------------------------------

SCHEDULE 6

ARBITRATION PROCESS

 

1. The party asserting the Claim shall select one of the following arbitration
organizations, which shall apply its rules in effect at the time the Claim is
filed. In the event of an inconsistency between this section and any rule or
procedure of the arbitration organization, this section shall control. The party
asserting the Claim shall simultaneously notify the other party of its
selection. If American Express’s selection is not acceptable to Service Agent,
then Service Agent may select another of the following organizations within 30
days after its receives notice of American Express’s initial selection. Any
arbitration hearing that Service Agent attends shall take place in the federal
judicial district where its headquarters is located.

 

  •  

National Arbitration Forum (NAF); P.O. Box 50191, Minneapolis, MN 55404-0191;
1-800-474-2371; www.arbitration-forum.com

 

  •  

American Arbitration Association (AAA):335 Madison Avenue, New York, NY 10017;
1-800-778-7879; www.adr.org

 

2. IF ARBITRATION IS CHOSEN BY ANY PARTY WITH RESPECT TO A CLAIM, NEITHER PARTY
SHALL HAVE THE RIGHT TO LITIGATE THAT CLAIM IN COURT OR HAVE A JURY TRIAL ON
THAT CLAIM, OR TO ENGAGE IN PRE-ARBITRATION DISCOVERY EXCEPT AS PROVIDED FOR IN
THE RULES OR PROCEDURES OF NAF OR AAA, AS APPLICABLE. FURTHER, SERVICE AGENT
SHALL NOT HAVE THE RIGHT TO PARTICIPATE IN A REPRESENTATIVE CAPACITY OR AS A
MEMBER OF ANY CLASS OF CLAIMANTS PERTAINING TO ANY CLAIM. NOTE THAT OTHER RIGHTS
THAT IT WOULD HAVE IN COURT MAY ALSO NOT BE AVAILABLE IN ARBITRATION.

 

3. All parties to the arbitration must be individually named. There will be no
right or authority for any Claims to be arbitrated or litigated on a
class-action or consolidated basis, on behalf of the general public or other
parties, or joined or consolidated with claims of other parties, and the parties
are specifically barred from doing so. This prohibition is intended to, and
does, preclude any trade association or other organization from arbitrating any
Claim on a representative basis on behalf of the organization’s members. The
arbitrator’s authority to resolve Claims is limited to Claims between the
parties alone, and the arbitrator’s authority to make awards is limited to
awards to the parties alone.

 

4. The arbitrator shall have the power and authority to grant equitable relief
(e.g., injunction, specific performance) and, cumulative with all other
remedies, shall grant specific performance whenever possible. The arbitrator
shall have no power or authority to alter this Agreement or any of its separate
provisions, including this section, nor to determine any matter or make any
award except as provided in this section.

 

5. This section is made pursuant to a transaction involving interstate commerce
and shall be governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16
(FAA). The arbitrator shall apply New York law and applicable statutes of
limitations, honor claims of privilege recognized by law and, at the timely
request of either party, provide a written and reasoned opinion explaining his
or her decision. The arbitrator shall apply the rules of the arbitration
organization selected, as applicable to matters relating to evidence and
discovery, not the federal or any state rules of civil procedure or rules of
evidence. At any time within ninety (90) days after the date of the

 

 

Execution Copy    Confidential

-39-



--------------------------------------------------------------------------------

 

Arbitration Notice, the parties can make discovery requests of the other
(including, but not limited to, requests for delivery of documents, production
of witnesses for testimony and delivery of interrogatory responses). The
recipient of a discovery request shall have thirty (30) days after the receipt
of such request to object to any or all portions of such request and make an
application to the arbitrator to limit the scope of such discovery request, and
shall respond to any portions of such request not so objected to within thirty
(30) days of the receipt of such request. All objections shall be in writing and
shall indicate the reasons for such objections. Within ten (10) business days
after the end of the period for the submission by the requested party of an
application to limit the discovery request, the arbitrator shall grant or deny
such discovery request, in whole or in part, to the extent the arbitrator
determines such discovery is or is not, as the case may be, reasonably necessary
to enable the requesting party to obtain information relevant to the dispute
without unreasonably burdening the requested party. The requested party shall
comply with a discovery request granted by the arbitrator within twenty
(20) business days after such discovery request is granted, or within such
longer period as the arbitrator may determine upon application of the requested
party for extension thereof for reasonable cause. Neither party shall be
permitted to make more than one application for discovery to the arbitrator. All
depositions shall be taken in the city in which the person being deposed resides
or has its principal place of business, unless otherwise agreed by the parties.
The arbitrator is not authorized to subpoena documents or perform independent
investigations. Hearings must commence no later than six (6) months following
the date of the Arbitration Notice and such hearings shall be conducted for no
more than ten (10) business days.

 

6. The arbitrator’s decision shall be final and binding, except for any rights
of appeal provided by the FAA or if the amount of the award exceeds US$100,000,
either party can appeal that award to a three-arbitrator panel administered by
NAF or AAA, as applicable, which shall reconsider de novo any aspect of the
initial award requested by majority vote and whose decision shall be final and
binding. The decision of that three person panel may be appealed as provided by
the FAA. The costs of such an appeal shall be borne by the appellant regardless
of the outcome of the appeal. The arbitration proceeding and all testimony,
filings, documents, and any information relating to or presented during the
proceedings shall be deemed to be Confidential Information, not to be disclosed
to any other party. Judgment upon the award rendered by the arbitrator may be
entered in any state or federal court in the federal judicial district where
Service Agent’s headquarters or assets are located.

 

7. All offers, promises, conduct, and statements, whether written or oral, made
in the course of the negotiations, mediations, arbitrations, and proceedings to
confirm arbitration awards by either party, its agents, employees, experts or
attorneys, or by the mediator or arbitrator, including any arbitration award or
judgment related thereto, are confidential, privileged, and inadmissible for any
purpose, including impeachment or estoppel, in any other litigation or
proceeding involving any of the parties or non-parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the negotiation, mediation, or
arbitration.

 

8. Either party may seek equitable relief in arbitration prior to arbitration on
the merits to preserve the status quo pending completion of such process. This
section may be enforced by any court of competent jurisdiction, and the party
seeking enforcement shall be entitled to an award of all costs, including legal
fees, to be paid by the party against whom enforcement is ordered.

 

 

Execution Copy    Confidential

-40-



--------------------------------------------------------------------------------

SCHEDULE 7

AMERICAN EXPRESS MERCHANT BASE QUALIFICATION CRITERIA

 

Performance Area

    

Required Performance

Active New Merchants     

•       Program running nationwide for at least 6 months

 

•       Signed at least ***** active Program Merchants

 

•       Achieving nationwide average close rates of at least ***** for at least
the past 60 days

 

•       50% of new Program Merchants signed submit a transaction valued at $50
or more within 90 days of signing

     Welcome Acceptance     

•       Active and signage suppression rates less than 14% for a statistically
significant sample of merchants with a tenure of at least 90 days

 

•       American Express acceptance score of 98% (i.e. 98% of sampled merchants)
must provide verbal confirmation of acceptance of Cards

     Data Quality     

•       Satisfactory rating on a review of Program Merchant maintenance data

Operations     

•       No substantive open issues for any major operational area (onboarding,
risk, settlement, statementing, etc..)

 

•       Confirmation that Program Merchant satisfaction with the Program is at
least comparable to satisfaction with Other Payment Products

 

•       Satisfactory quality and timeliness on all reports for last 90 days

         

The parties shall measure Service Agent’s progress against the performance
metrics above on a monthly basis, beginning three months after the Program
Launch Date, except to the extent a different measurement methodology is
specified for particular performance criteria.

 

* Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule 406
under the Securities Act of 1933, as amended.

 

 

Execution Copy    Confidential

-41-